Exhibit 10.1
 
CRAFTMADE INTERNATIONAL, INC.,
as Borrower
LOAN AND SECURITY AGREEMENT
Dated as of July 8, 2009
$40,000,000
BANK OF AMERICA, N.A.,
as Lender
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page    
Section 1. DEFINITIONS; RULES OF CONSTRUCTION
    1  
1.1. Definitions
    1  
1.2. Accounting Terms
    20  
1.3. Uniform Commercial Code
    20  
1.4. Certain Matters of Construction
    21  
Section 2. CREDIT FACILITIES
    21  
2.1. Commitment
    21  
2.2. [Reserved]
    22  
2.3. Letter of Credit Facility
    22  
Section 3. INTEREST, FEES AND CHARGES
    23  
3.1. Interest
    23  
3.2. Fees
    25  
3.3. Computation of Interest, Fees, Yield Protection
    25  
3.4. Reimbursement Obligations
    25  
3.5. Illegality
    26  
3.6. Inability to Determine Rates
    26  
3.7. Increased Costs; Capital Adequacy
    26  
3.8. Mitigation
    27  
3.9. Funding Losses
    27  
3.10. Maximum Interest
    27  
Section 4. LOAN ADMINISTRATION
    27  
4.1. Manner of Borrowing and Funding Loans
    27  
4.2. Number and Amount of LIBOR Loans; Determination of Rate
    28  
4.3. Effect of Termination
    28  
Section 5. PAYMENTS
    29  
5.1. General Payment Provisions
    29  
5.2. Repayment of Loans
    29  
5.3. [Reserved]
    29  
5.4. Payment of Other Obligations
    29  
5.5. Marshaling; Payments Set Aside
    29  
5.6. Application of Payments
    29  
5.7. Loan Account; Account Stated
    30  
5.8. Taxes
    30  
5.9. Subsidiary Guaranty
    30  
Section 6. CONDITIONS PRECEDENT
    34  
6.1. Conditions Precedent to Initial Loans
    34  
6.2. Conditions Precedent to All Credit Extensions
    35  
6.3. Limited Waiver of Conditions Precedent
    36  
Section 7. COLLATERAL
    36  
7.1. Grant of Security Interest
    36  
7.2. Lien on Deposit Accounts; Cash Collateral
    37  
7.3. Real Estate Collateral
    37  
7.4. Other Collateral
    37  
7.5. No Assumption of Liability
    38  
7.6. Further Assurances; Extent of Liens
    38  
7.7. Foreign Subsidiary Stock
    38  

 

 



--------------------------------------------------------------------------------



 



              Page    
Section 8. COLLATERAL ADMINISTRATION
    38  
8.1. Borrowing Base Certificates
    38  
8.2. Administration of Accounts
    39  
8.3. Administration of Inventory
    39  
8.4. Administration of Equipment
    40  
8.5. Administration of Deposit Accounts
    40  
8.6. General Provisions
    41  
8.7. Power of Attorney
    42  
Section 9. REPRESENTATIONS AND WARRANTIES
    42  
9.1. General Representations and Warranties
    42  
9.2. Complete Disclosure
    46  
Section 10. COVENANTS AND CONTINUING AGREEMENTS
    47  
10.1. Affirmative Covenants
    47  
10.2. Negative Covenants
    50  
10.3. Fixed Charge Coverage Ratio
    53  
Section 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
    53  
11.1. Events of Default
    53  
11.2. Remedies upon Default
    55  
11.3. License
    55  
11.4. Setoff
    55  
11.5. Remedies Cumulative; No Waiver
    56  
Section 12. MISCELLANEOUS
    56  
12.1. Consents, Amendments and Waivers
    56  
12.2. Indemnity
    56  
12.3. Notices and Communications
    56  
12.4. Performance of Loan Parties’ Obligations
    57  
12.5. Credit Inquiries
    57  
12.6. Severability
    57  
12.7. Cumulative Effect; Conflict of Terms
    57  
12.8. Counterparts
    57  
12.9. Entire Agreement
    58  
12.10. No Control; No Advisory or Fiduciary Responsibility
    58  
12.11. Confidentiality
    58  
12.12. GOVERNING LAW
    59  
12.13. Consent to Forum
    59  
12.14. Waivers by Loan Parties
    59  
12.15. Patriot Act Notice
    59  
12.16. NO ORAL AGREEMENT
    59  

LIST OF SCHEDULES

     
Schedule 1.1
  Woodard Facility
Schedule 8.5
  Deposit Accounts
Schedule 8.6.1
  Business Locations
Schedule 9.1.4
  Names and Capital Structure
Schedule 9.1.11
  Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.14
  Environmental Matters
Schedule 9.1.15
  Restrictive Agreements
Schedule 9.1.16
  Litigation
Schedule 9.1.18
  Pension Plans
Schedule 10.2.1
  Existing Debt
Schedule 10.2.2
  Existing Liens
Schedule 10.2.17
  Existing Affiliate Transactions

 

(ii) 



--------------------------------------------------------------------------------



 



LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT is dated as of July 8, 2009 (this “Agreement”,
among CRAFTMADE INTERNATIONAL, INC., a Delaware corporation (“Borrower”), the
other Loan Parties identified on the signature pages to this Agreement or
otherwise from time to time party hereto, and BANK OF AMERICA, N.A., a national
banking association (“Lender”).
R E C I T A L S:
Borrower has requested that Lender provide a credit facility to Borrower to
finance its business enterprise. Lender is willing to provide the credit
facility on the terms and conditions set forth in this Agreement.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION
1.1. Definitions. As used herein, the following terms have the meanings set
forth below:
Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.
Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible.
Accounts Formula Amount: the sum of (a) the lesser of (i) $5,000,000 and
(ii) with respect to any other Extended Terms Accounts, 65% of the Value of
Extended Terms Accounts constituting Eligible Accounts, plus (b) 85% of the
Value of Standard Terms Accounts and Unbilled Accounts, in each case,
constituting Eligible Accounts; provided, however, that, in Lender’s Permitted
Discretion, each such percentage shall be reduced by 1.0% for each whole
percentage point (or portion thereof) that the Dilution Percent exceeds 5.0%.
Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.
Allianz: Allianz Life Insurance Company of North America, a Minnesota
corporation, and it successors and assigns.
Allianz Debt: Debt owed by CM Real Estate to Allianz in the original principal
amount of $11,000,000 with an outstanding balance of $9,780,359 as of the
Closing Date, evidenced by that certain Promissory Note dated November 14, 2007,
executed by CM Real Estate in favor of Allianz and secured or supported by that
certain (i) Deed of Trust, Mortgage and Security Agreement made by CM Real
Estate dated as of November 14, 2007, to Patrick M. Arnold, as trustee for the
benefit of Allianz, (ii) Assignment of Rents and Leases dated as of November 14,
2007, between Borrower and Allianz, (iii) Environmental Indemnity dated as of
November 14, 2007, from CM Real Estate and Borrower in favor of Allianz and
(iv) Guaranty Agreement dated as of November 14, 2007, from Borrower to Allianz
guaranteeing payment of the Allianz Debt, in each case as in effect on the date
hereof.

 

 



--------------------------------------------------------------------------------



 



Allocable Amount: as defined in Section 5.9.3.
Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act.
Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.
Applicable Margin: with respect to any Type of Loan, the margin set forth below,
as determined by the Fixed Charge Coverage Ratio for the last Fiscal Quarter:

                              Base Rate     LIBOR   Level   Ratio   Loans    
Loans    
I
  > 1.75     0.75 %     3.00 %
II
  > 1.25 < 1.75     1.25 %     3.50 %
III
  < 1.25     1.25 %     4.00 %

Until June 30, 2009, margins shall be determined as if Level I were applicable.
At all times after June 30, 2009, the margins shall be subject to increase or
decrease upon receipt by Lender pursuant to Section 10.1.2 of the financial
statements and corresponding Compliance Certificate for the last Fiscal Quarter,
which change shall be effective on the first day of the calendar month following
receipt. If, by the first day of a month, any financial statements and
Compliance Certificate due in the preceding month have not been received, then,
at the option of Lender, the margins shall be determined as if Level III were
applicable, from such day until the first day of the calendar month following
actual receipt.
Applicable Rate: for any month the average daily balance of Loans and stated
amount of Letters of Credit is less than fifty percent (50%) of the Commitment,
0.50% per annum, and for any other month 0.25% per annum.
Asset Disposition: a sale, lease, license, transfer or other disposition of
Property of an Obligor, including a disposition of Property in connection with a
sale-leaseback transaction or synthetic lease.
Availability: the Borrowing Base minus the principal balance of all Loans.
Availability Reserve: the sum (without duplication) of (a) $155,0000 or such
other greater or lesser amount as Lender, in its sole discretion, elects to
impose from time to time; (b) the Inventory Reserve; (c) the Rent and Charges
Reserve; (d) the LC Reserve; (e) the Bank Product Reserve; (f) all accrued
Royalties, whether or not then due and payable by any Loan Party; (g) the
aggregate amount of liabilities secured by Liens upon Collateral that are senior
to Lender’s Liens (but imposition of any such reserve shall not waive an Event
of Default arising therefrom); and (h) such additional reserves, in such amounts
and with respect to such matters, as Lender in its Permitted Discretion may
elect to impose from time to time.
Bank Product: any of the following products, services or facilities extended to
any Loan Party or Subsidiary by Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) leases and other banking
products or services as may be requested by any Loan Party or Subsidiary, other
than Letters of Credit.
Bank Product Debt: Debt and other obligations of an Obligor relating to Bank
Products.
Bank Product Reserve: the aggregate amount of reserves established by Lender
from time to time in its Permitted Discretion in respect of Bank Product Debt.

 

-2-



--------------------------------------------------------------------------------



 



Bankruptcy Code: Title 11 of the United States Code.
Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 30 day interest period as determined on such day, plus 1.0%.
Base Rate Loan: any Loan that bears interest based on the Base Rate.
Board of Governors: the Board of Governors of the Federal Reserve System.
Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.
Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.
Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the Commitment, minus the LC Reserve; or (b) the sum of the Accounts Formula
Amount, plus the Inventory Formula Amount, minus the Availability Reserve, minus
the EBITDA Reserve; provided that, from the date of any Dolan Acquisition until
the date Lender completes its review of the assets so acquired, the increase (if
any) in the Borrowing Base attributable to such assets shall not exceed
$1,500,000.
Borrowing Base Certificate: a certificate, in form and substance satisfactory to
Lender, by which Borrower certifies calculation of the Borrowing Base.
Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina or Texas, and if such day relates to a LIBOR Loan, any
such day on which dealings in Dollar deposits are conducted between banks in the
London interbank Eurodollar market.
Capital Expenditures: all liabilities incurred, expenditures made or payments
due (whether or not made) by a Loan Party or Subsidiary for the acquisition of
any fixed assets, or any improvements, replacements, substitutions or additions
thereto with a useful life of more than one year, including the principal
portion of Capital Leases.
Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Lender to Cash Collateralize any Obligations.
Cash Collateral Account: a demand deposit, money market or other account
maintained with Lender and subject to Lender’s Liens.
Cash Collateralize: the delivery of cash to Lender, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Obligations arising under Bank
Products), Lender’s good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations. “Cash
Collateralization” has a correlative meaning.

 

-3-



--------------------------------------------------------------------------------



 



Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by a commercial bank organized under the laws of the
United States or any state or district thereof, rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by
Lender) not subject to offset rights; (c) repurchase obligations with a term of
not more than 30 days for underlying investments of the types described in
clauses (a) and (b) entered into with any bank meeting the qualifications
specified in clause (b); (d) commercial paper rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s, and maturing within nine months of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000 and has the highest rating
obtainable from either Moody’s or S&P.
Cash Management Services: any services provided from time to time by Lender or
any of its Affiliates to any Loan Party or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.
CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).
Change in Law: the occurrence, after the date hereof, of (a) the adoption or
taking effect of any law, rule, regulation or treaty; (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.
Change of Control: (a) any “person” or “group” (as such terms are used in
sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended, but
excluding any employee benefit plan of such person and its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), excluding the Permitted Holders, shall become
the “beneficial owner” (as defined in rules 13(d)-3 and 13(d)-5 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of more
than the greater of (x) 30% or more of the then outstanding equity securities of
Borrower entitled to vote for members of the board of directors or equivalent
governing body or (y) the percentage of equity securities of Borrower entitled
to vote for members of the board of directors or equivalent governing body, or
(b) the board of directors of Borrower ceases to consist of a majority of the
Continuing Directors.
Claims: all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, interest, costs and expenses of any kind (including remedial
response costs, reasonable attorneys’ fees and Extraordinary Expenses) at any
time (including after Full Payment of the Obligations) incurred by or asserted
against any Indemnitee in any way relating to (a) any Loans, Letters of Credit,
Loan Documents, or the use thereof or transactions relating thereto, (b) any
action taken or omitted to be taken by any Indemnitee in connection with any
Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all costs and expenses
relating to any investigation, litigation, arbitration or other proceeding
(including an Insolvency Proceeding or appellate proceedings), whether or not
the applicable Indemnitee is a party thereto.

 

-4-



--------------------------------------------------------------------------------



 



Closing Date: the date on which (a) each of the conditions set forth in
Section 6.1 is satisfied and (b) the initial Loans are made hereunder.
CM Real Estate: CM Real Estate, LLC, a Texas limited liability company and
wholly-owned Subsidiary of Borrower, and its successors and assigns.
Code: the Internal Revenue Code of 1986.
Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.
Commitment: Lender’s obligation to make Loans and to issue Letters of Credit in
an amount up to $40,000,000 in the aggregate.
Commitment Termination Date: the earliest to occur of (a) the Termination Date;
(b) the date on which Borrower terminates the Commitment pursuant to
Section 2.1.3; or (c) the date on which the Commitment is terminated pursuant to
Section 11.2.
Compliance Certificate: a certificate, in form and substance satisfactory to
Lender, by which Borrower certifies compliance with Sections 10.2.3 and 10.3,
lists, upon Lender’s request, certain outstanding Bank Products and calculates
the applicable Level for the Applicable Margin.
Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.
Continuing Directors: the directors of Borrower on the Closing Date and each
other director, if, in each case, such other directors’ nomination for election
to the board of directors of Borrower is recommended by a majority of the then
Continuing Directors of such other director receives the vote of the Permitted
Holders in his or her election by the stockholders of Borrower.
Coppell Facility: the real estate located at 650 South Royal Lane, Coppell,
Texas.
Covenant Condition: the following conditions with respect to each transaction or
event to which such conditions apply: (a) both immediately before and
immediately after giving effect to such transaction or event, Availability is
greater than $6,000,000 (b) on a pro forma basis, Availability would not have
been less than $6,000,000 on any day during the 30 day period immediately
preceding the date of such transaction or event if the transaction or event had
occurred at the beginning of such 30 day period, (c) on a pro forma basis and
after giving effect to such transaction or event, Availability will not be less
than $6,000,000 on any day during the 30 day period immediately following the
date of such transaction or event; (d) no Default or Event of Default exists
both before and after giving effect to such transaction; (e) as of the end of
each of the two months immediately preceding the date of such transaction or
event for which Lender has received the financial statements and corresponding
Compliance Certificate required under Section 10.1.2, the Fixed Charge Coverage
Ratio for the trailing twelve month period then ending is at least 1.25 to 1.00;
and (f) a Senior Officer of Borrower shall have certified in writing to Lender,
not less than five Business Days prior to the date of such transaction or event,
that all of the conditions set forth in the foregoing clauses (a) through
(e) have been or will be satisfied on the date of such transaction or event
accompanied by calculations setting forth in reasonable detail, compliance with
such conditions.

 

-5-



--------------------------------------------------------------------------------



 



CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of Borrower and the other Loan
Parties, the Obligations. The Debt of a Person shall include any recourse Debt
of any partnership in which such Person is a general partner or joint venturer.
Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.
Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
Deposit Account Control Agreements: the Deposit Account control agreements to be
executed by each institution maintaining a Deposit Account for any Loan Party,
in favor of Lender, as security for the Obligations.
Design Trends: Design Trends, LLC, a Delaware limited liability company together
with its successors and permitted assigns.
Dilution Percent: the percent, determined for Borrower’s most recent Fiscal
Quarter, for the Loan Parties, taken as a whole, equal to (a) without
duplication, bad debt write-downs or write-offs, discounts, returns, promotions,
credits, credit memos and other dilutive items with respect to Accounts, divided
by (b) gross sales.
Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.
Dolan Acquisition: any acquisition (subject to Lender’s prior written consent)
by any Loan Party on or after the Closing Date of membership interests in Design
Trends from Dolan Northwest, LLC, an Oregon limited liability company, and
assets from A-boy Supply Co., Inc., an Oregon corporation, d/b/a Dolan Designs.
Dollars: lawful money of the United States.
Dominion Account: a special account established by Borrower at Lender or a bank
acceptable to Lender, over which Lender has exclusive control for withdrawal
purposes.
Dominion Date: the first date on which Borrower satisfies the requirements of
Section 10.1.10.
DT LLC Agreement that certain Limited Liability Company Agreement of Design
Trends, dated August 3, 1999 as in effect on the date hereof and as thereafter
amended, modified or supplemented with the prior written consent of Lender.

 

-6-



--------------------------------------------------------------------------------



 



EBITDA: determined on a consolidated basis for Borrower and Subsidiaries, net
income, calculated before interest expense, provision for income taxes,
depreciation and amortization expense, stock compensation expense, minority
interest adjustments in respect of Design Trends, gains or losses arising from
the sale of capital assets, gains arising from the write-up of assets, and any
extraordinary gains (in each case, to the extent included in determining net
income), plus the aggregate transaction costs and expenses incurred by Borrower
and the other Loan Parties in connection with closing this Agreement, provided
that such add-back shall not include any such costs and expenses incurred more
than 60 days following the Closing Date.
EBITDA Reserve: an amount equal to $500,000 until such time as Borrower delivers
a Compliance Certificate pursuant to Section 10.1.2(c) for any period ending on
or after August 31, 2009 certifying that no Default or Event of Default exists
and that the Fixed Charge Coverage Ratio of the Borrower is greater than 1.00 to
1.0, at which time the EBITDA Reserve shall be an amount equal to $0.
Eligible Account: Account owing to a Loan Party that arises in the Ordinary
Course of Business from the sale of goods, is payable in Dollars and is deemed
by Lender, in its Permitted Discretion, to be an Eligible Account. Without
limiting the foregoing, no Account shall be an Eligible Account if (a) it is
unpaid for more than (i) in the case of Extended Terms Accounts, 30 days after
the original due date, or more than 200 days after the original invoice date,
(ii) in the case of Standard Terms Accounts, 60 days after the original due date
or more than 120 days after the original invoice date or (iii) in the case of
Unbilled Accounts, it is not billed or invoiced, in Dollars, within 30 days
after the date such Unbilled Account was generated; (b) 50% or more of the
Accounts owing by the Account Debtor are not Eligible Accounts under the
foregoing clause; (c) when aggregated with other Accounts owing by the Account
Debtor (other than Lowes or Wal-Mart), it exceeds 15% of the aggregate Eligible
Accounts (or such higher percentage as Lender may establish for the Account
Debtor from time to time), provided, however, that (x) only that portion of the
Account which, when aggregated with the other Eligible Accounts of the
applicable Account Debtor, exceeds the applicable percentage shall be excluded
from the calculation of Eligible Accounts, and (y) Accounts of the applicable
Account Debtor which, in the aggregate, exceed the limits set forth above shall
be deemed to constitute Eligible Accounts (subject to compliance with all other
standards of eligibility) if the Accounts exceeding such limits are backed or
secured by a letter of credit reasonably satisfactory to Lender in all respects
and such letter of credit has been assigned to Lender on terms acceptable to
Lender in its sole discretion; (d) the Account Debtor of such Account is Lowes
or Wal-Mart and such Account when aggregated with all other Accounts owing by
Lowes or Wal-Mart, as applicable exceeds 30% of the total of the Accounts of all
Credit Parties (or such higher percentage as Lender may establish for Lowes or
Wal-Mart from time to time) ), provided, however, that (x) only that portion of
the Account which, when aggregated with the other Eligible Accounts of the Lowes
or Wal-Mart, as applicable, exceeds the applicable percentage shall be excluded
from the calculation of Eligible Accounts, and (y) Accounts of Lowes or Wal-Mart
which, in the aggregate, exceed the limits set forth above shall be deemed to
constitute Eligible Accounts (subject to compliance with all other standards of
eligibility) if the Accounts exceeding such limits are backed or secured by a
letter of credit reasonably satisfactory to Lender in all respects and such
letter of credit has been assigned to Lender on terms acceptable to Lender in
its sole discretion; (e) it does not conform with a covenant or representation
herein; (f) it is owing by a creditor or supplier, or is otherwise subject to a
potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance (but ineligibility shall be
limited to the amount thereof); (g) an Insolvency Proceeding has been commenced
by or against the Account Debtor; or the Account Debtor has failed, has
suspended or ceased doing business, is liquidating, dissolving or winding up its
affairs, or is not Solvent; or the applicable Loan Party is not able to bring
suit or enforce remedies against the Account Debtor through judicial process;
(h) the Account Debtor is organized or has its principal offices or assets
outside the United States or Canada; (i) it is owing by a Government Authority,
unless the Account Debtor is the United States or any department, agency or
instrumentality thereof and the Account has been assigned to Lender in
compliance with the Assignment of Claims Act; (j) it is not subject to a duly
perfected, first priority Lien in favor of Lender, or is subject to any other
Lien (other than the Lien securing the Lackey Earn-Out so long as such Lien is
at all times junior to Lender’s Lien); (k) the goods giving rise to it have not
been delivered to and accepted by the Account Debtor, the services giving rise
to it have not been accepted by the Account Debtor, or it otherwise does not
represent a final sale; (l) it is evidenced by Chattel Paper or an Instrument of
any kind, or has been reduced to judgment; (m) its payment has been extended,
the Account Debtor has made a partial payment, or it arises from a sale on a
cash-on-delivery basis; (n) it arises from a sale to an Affiliate, from a sale
on a bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval,
consignment, or other repurchase or return basis, or from a sale to a Person for
personal, family or household purposes; (o) it represents a progress billing or
retainage; or (p) it includes a billing for interest, fees or late charges, but
ineligibility shall be limited to the extent thereof. In calculating delinquent
portions of Accounts under clauses (a) and (b), credit balances more than
120 days old in the case of Standard Terms Accounts and 200 days old in the case
of Extended Terms Accounts will be excluded.

 

-7-



--------------------------------------------------------------------------------



 



Eligible In-Transit Inventory: Inventory owned by a Loan Party that would be
Eligible Inventory if it were not subject to a Document and in transit from a
foreign location to a location of a Loan Party within the United States, and
that Lender, in its Permitted Discretion, deems to be Eligible In-Transit
Inventory. Without limiting the foregoing, no Inventory shall be Eligible
In-Transit Inventory unless it (a) is subject to a negotiable Document showing
Lender (or, with the consent of Lender, the applicable Loan Party) as consignee,
which Document is in the possession of Lender or such other Person as Lender
shall approve; (b) is fully insured in a manner satisfactory to Lender; (c) has
been identified to the applicable sales contract and title has passed to a Loan
Party; (d) is not sold by a vendor that has a right to reclaim, divert shipment
of, repossess, stop delivery, claim any reservation of title or otherwise assert
Lien rights against the Inventory, or with respect to whom any Loan Party is in
default of any obligations; (e) is subject to purchase orders and other sale
documentation satisfactory to Lender; (f) is shipped by a common carrier that is
not affiliated with the vendor; and (g) is being handled by a customs broker,
freight-forwarder or other handler that has delivered a Lien Waiver.
Eligible Inventory: Inventory owned by a Loan Party that Lender, in its
Permitted Discretion, deems to be Eligible Inventory. Without limiting the
foregoing, no Inventory shall be Eligible Inventory unless it (a) is finished
goods or raw materials, and not work-in-process, packaging or shipping
materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies; (b) is not held on consignment, nor subject to any
deposit or downpayment; (c) is in new and saleable condition and is not damaged,
defective, shopworn or otherwise unfit for sale; (d) is not slow-moving,
obsolete or unmerchantable, and does not constitute returned or repossessed
goods; (e) meets all standards imposed by any Governmental Authority, and does
not constitute hazardous materials under any Environmental Law; (f) conforms
with the covenants and representations herein; (g) is subject to Lender’s duly
perfected, first priority Lien, and no other Lien; (h) is within the continental
United States or Canada, is not in transit except between locations of Loan
Parties, and is not consigned to any Person; (i) is not subject to any warehouse
receipt or negotiable Document; (j) is not subject to any License or other
arrangement that restricts such Borrower’s or Lender’s right to dispose of such
Inventory, unless Lender has received an appropriate Lien Waiver; and (k) is not
located on leased premises or in the possession of a warehouseman, processor,
repairman, mechanic, shipper, freight forwarder or other Person, unless the
lessor or such Person has delivered a Lien Waiver or an appropriate Rent and
Charges Reserve has been established; and (l) is Eligible In-Transit Inventory
or is or would be reflected in the details of a current perpetual inventory
report.
Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
Environmental Agreement: each agreement of a Loan Party with respect to any Real
Estate subject to a Mortgage, pursuant to which such Loan Party agrees to
indemnify and hold harmless Lender from liability under any Environmental Laws.

 

-8-



--------------------------------------------------------------------------------



 



Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.
Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.
Environmental Release: any spilling, leaking, pumping, pouring, emitting,
discharging, dumping or disposing into the environment of any hazardous
substance (as defined in CERCLA) or any pollutant, contaminant, material or
substance that is regulated under any applicable Environmental Law.
Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.
ERISA: the Employee Retirement Income Security Act of 1974.
ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) any Obligor or ERISA Affiliate fails to meet any funding obligations with
respect to any Pension Plan or Multiemployer Plan, or requests a minimum funding
waiver; (f) an event or condition which might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (g) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Obligor or ERISA Affiliate.
Event of Default: as defined in Section 11.
Excluded Tax: with respect to Lender or any other recipient of a payment to be
made by or on account of any Obligation, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of Lender, in which its applicable
lending office is located; and (b) any branch profits taxes imposed by the
United States or any similar tax imposed by any other jurisdiction in which any
Loan Party is located.

 

-9-



--------------------------------------------------------------------------------



 



Extended Terms Account: Any Account arising from the sale of inventory in the
ordinary course of business of any Loan Party for which the original due date
specified for such Account is more than 90 days after the original invoice date.
Extraordinary Expenses: all costs, expenses or advances that Lender may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Lender, any Obligor, any representative of creditors of
an Obligor or any other Person) in any way relating to any Collateral (including
the validity, perfection, priority or avoidability of Lender’s Liens with
respect to any Collateral), Loan Documents, Letters of Credit or Obligations,
including any lender liability or other Claims; (c) the exercise, protection or
enforcement of any rights or remedies of Lender in, or the monitoring of, any
Insolvency Proceeding; (d) settlement or satisfaction of any taxes, charges or
Liens with respect to any Collateral; (e) any Enforcement Action; and
(f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations.
Such costs, expenses and advances include transfer fees, Other Taxes, storage
fees, insurance costs, permit fees, utility reservation and standby fees, legal
fees, appraisal fees, brokers’ fees and commissions, auctioneers’ fees and
commissions, accountants’ fees, reasonable environmental study fees, wages and
salaries paid to employees of any Obligor or independent contractors in
liquidating any Collateral, and travel expenses.
Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Lender on the applicable day on
such transactions, as determined by Lender.
Fee Letter: the letter agreement, dated July 8, 2012 between Borrower and
Lender.
Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.
Fiscal Year: the fiscal year of Borrower and Subsidiaries for accounting and tax
purposes, ending on June 30 of each year.
Fixed Charge Coverage Ratio: for any period, the ratio, determined on a
consolidated basis for Loan Parties and Subsidiaries as of the last day of the
period ending on such date, of (a) EBITDA for such period, to (b) Fixed Charges
for such period.
Fixed Charges: the sum of interest expense (other than payment-in-kind),
principal payments made on Borrowed Money, Capital Expenditures (except those
financed with Borrowed Money other than Loans), cash taxes, and Distributions
made to any Person other than a Loan Party.
FLSA: the Fair Labor Standards Act of 1938.
Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.
Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrower.
Frost: The Frost National Bank.

 

-10-



--------------------------------------------------------------------------------



 



Frost Account: the deposit account maintained by Borrower at Frost with an
account number ending in 2490.
Frost Debt: Debt owed by Woodard to Frost in the original principal amount of
$3,500,000 evidenced by that certain Term Loan Agreement dated as of July 8,
2009, by and among Borrower, Woodard and Frost and that certain Term Loan Note
(Floating Rate) dated as of July 8, 2009, executed by Woodard in favor of Frost,
as secured or supported by the other Frost Documents.
Frost Documents: that certain (a) Term Loan Agreement dated as of July 8, 2009,
by and among Borrower, Woodard and Frost, (b) that certain Term Loan Note
(Floating Rate) dated as of July 8, 2009, executed by Woodard in favor of Frost,
(c) Mortgage dated as of July 8, 2009, made by Woodard for the benefit of Frost,
(d) Guaranty Agreement dated as of July 8, 2009, made by Borrower in favor of
Frost, (e) Guaranty Agreement dated as of July 8, 2009, made by Trade Source in
favor of Frost, (f) Guaranty Agreement dated as of July 8, 2009, made by
Durocraft International, Inc., a Texas corporation, in favor of Frost,
(g) Guaranty Agreement dated as of July 8, 2009, made by C/D/R Incorporated, a
Delaware corporation, in favor of Frost, (h) Guaranty Agreement dated as of
July 8, 2009, made by Prime/Home Impressions, LLC, a North Carolina limited
liability company, in favor of Frost and (i) Guaranty Agreement dated as of
July 8, 2009, made by Design Trends in favor of Frost.
Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding);
(b) if such Obligations are LC Obligations or inchoate or contingent in nature,
Cash Collateralization thereof (or delivery of a standby letter of credit
acceptable to Lender in its discretion, in the amount of required Cash
Collateral); and (c) a release of any Claims of Obligors against Lender arising
on or before the payment date. The Loans shall not be deemed to have been paid
in full until the Commitment has expired or been terminated.
GAAP: generally accepted accounting principles in effect in the United States
from time to time.
Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
Governmental Authority: any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for or
pertaining to any government or court, in each case whether associated with the
United States, a state, district or territory thereof, or a foreign entity or
government.
Guarantor Payment: as defined in Section 5.9.3.
Guarantors: Woodard; Trade Source International, Inc., a Delaware corporation;
Durocraft International, Inc., a Texas corporation; C/D/R Incorporated, a
Delaware corporation; Prime/Home Impressions, LLC, a North Carolina limited
liability company; Design Trends, and each other Person who guarantees payment
or performance of any Obligations.
Guaranty: each guaranty agreement executed by a Guarantor in favor of Lender.
Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.
Indemnified Taxes: Taxes other than Excluded Taxes.
Indemnitees: Lender and its officers, directors, employees, Affiliates, agents
and attorneys.

 

-11-



--------------------------------------------------------------------------------



 



Initial Woodard Appraisal: as defined in Section 6.1.
Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.
Insurance Assignment: each collateral assignment of insurance pursuant to which
an Obligor assigns to Lender such Obligor’s rights under key-man life, business
interruption or other insurance policies as Lender deems appropriate, as
security for the Obligations.
Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.
Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Loan Party’s or Subsidiary’s ownership, use, marketing,
sale or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.
Intellectual Property Security Agreement: each trademark security agreement
pursuant to which an Obligor grants a Lien to Lender on such Obligor’s interests
in trademarks, patents, copyrights, other Intellectual Property and intellectual
property rights, as security for the Obligations.
Interest Period: as defined in Section 3.1.3.
Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Loan Party’s
business (but excluding Equipment).
Inventory Formula Amount: the lesser of (a) $15,000,000; (b) the sum of (i) 60%
of the Value of Eligible Inventory (other than Woodard Eligible Inventory), plus
(ii) 65% of the Value of Woodard Eligible Inventory constituting finished goods,
plus (iii) 19% of the Value of Woodard Eligible Inventory constituting raw
materials; plus (iv) 60% of the Value of Eligible In-Transit Inventory (other
than Woodard Eligible In-Transit Inventory), plus (v) 19% of Woodard Eligible
In-Transit Inventory; and (c) 85% of the NOLV Percentage of the Value of
Eligible Inventory.
Inventory Reserve: reserves established by Lender to reflect factors that may
negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.
Investment: any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.
IRS: the United States Internal Revenue Service.
Lackey Earn-Out: the amounts required to be paid by Trade Source and Borrower to
Robert Lackey pursuant to Section 2.04 of the Lackey Stock Purchase Agreement.

 

-12-



--------------------------------------------------------------------------------



 



Lackey Stock Purchase Agreement: that certain Stock Purchase Agreement dated as
of September 15, 2006 and effective as of July 1, 2006, among Trade Source,
Robert Lackey and Borrower.
LC Application: an application by Borrower to Lender for issuance of a Letter of
Credit, in form and substance satisfactory to Lender.
LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, (ii) no more than 120 days from issuance, in the case
of documentary Letters of Credit, and (iii) at least 20 Business Days prior to
the Termination Date; (d) the Letter of Credit and payments thereunder are
denominated in Dollars; and (e) the purpose and form of the proposed Letter of
Credit is satisfactory to Lender in its discretion.
LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrower or any other Person to Lender in
connection with issuance, amendment or renewal of, or payment under, any Letter
of Credit.
LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrower for any drawings under Letters of Credit; (b) the stated amount of all
outstanding Letters of Credit; and (c) all fees and other amounts owing with
respect to Letters of Credit.
LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower, in form satisfactory to Lender.
LC Reserve: the aggregate of all LC Obligations, other than (a) those that have
been Cash Collateralized; and (b) if no Default or Event of Default exists,
those constituting charges owing to Lender.
Lender Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Lender.
Letter of Credit: any standby or documentary letter of credit issued by Lender
for the account of a Loan Party, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Lender for
the benefit of a Loan Party.
Letter of Credit Subline: $5,000,000.
LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest (rounded up, if necessary, to the nearest 1/8th of 1%), determined
by Lender at approximately 11:00 a.m. (London time) two Business Days prior to
commencement of such Interest Period, for a term comparable to such Interest
Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or other commercially available source designated by
Lender); or (b) if BBA LIBOR is not available for any reason, the interest rate
at which Dollar deposits in the approximate amount of the LIBOR Loan would be
offered by Lender’s London branch to major banks in the London interbank
Eurodollar market. If the Board of Governors imposes a Reserve Percentage with
respect to LIBOR deposits, then LIBOR shall be the foregoing rate, divided by 1
minus the Reserve Percentage.
LIBOR Loan: each set of Loans having a common length and commencement of
Interest Period.

 

-13-



--------------------------------------------------------------------------------



 



License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.
Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.
Lien Waiver: an agreement, in form and substance satisfactory to Lender, by
which (a) for any material Collateral located on leased premises, the lessor
waives or subordinates any Lien it may have on the Collateral, and agrees to
permit Lender to enter upon the premises and remove the Collateral or to use the
premises to store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Lender, and agrees to deliver the Collateral to Lender upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Lender’s Lien, waives or subordinates any Lien it may have on the Collateral,
and agrees to deliver the Collateral to Lender upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Lender the right, vis-à-vis such Licensor, to enforce Lender’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.
Loan: a loan made pursuant to Section 2.1.
Loan Account: the loan account established by Lender on its books pursuant to
Section 5.7.
Loan Documents: this Agreement, Other Agreements and Security Documents.
Loan Party: Borrower and any Subsidiary of Borrower that is a Guarantor.
Loan Year: each 12 month period commencing on the date hereof and on each
anniversary of the date hereof.
Lowes: Lowes Companies, Inc., a North Carolina corporation, and its Subsidiaries
and Affiliates.
Margin Stock: as defined in Regulation U of the Board of Governors.
Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties, or financial condition of the Loan Parties, taken as a
whole, on the value of any material Collateral, on the enforceability of any
Loan Documents, or on the validity or priority of Lender’s Liens on any
Collateral; (b) impairs the ability of the Loan Parties, taken as a whole, to
perform any obligations under the Loan Documents, including repayment of any
Obligations; or (c) otherwise impairs in any material respect the ability of
Lender to enforce or collect any Obligations or to realize upon any Collateral.
Material Contract: any agreement or arrangement to which a Loan Party or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Obligor, including
the Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Subordinated Debt, or Debt in an aggregate amount of
$1,000,000 or more.

 

-14-



--------------------------------------------------------------------------------



 



Moody’s: Moody’s Investors Service, Inc., and its successors.
Mortgage: each mortgage, deed of trust or deed to secure debt pursuant to which
an Obligor grants a Lien to Lender on the Real Estate owned by such Obligor, as
security for the Obligations.
Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Loan Party or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Lender’s Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, until such reserves are no
longer needed.
NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of Borrower’s Inventory performed by an appraiser and
on terms satisfactory to Lender.
Notice of Borrowing: a Notice of Borrowing to be provided by Borrower to request
a Borrowing of Loans, in form satisfactory to Lender.
Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower to request a conversion or continuation of any Loans as
LIBOR Loans, in form satisfactory to Lender.
Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims,
(e) Extraordinary Expenses, (f) Bank Product Debt, and (g) other Debts,
obligations and liabilities of any kind owing by any Obligor to Lender, whether
now existing or hereafter arising, whether evidenced by a note or other writing,
whether allowed in any Insolvency Proceeding, whether arising from an extension
of credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several.
Obligor: Borrower, each Guarantor, or each other Person that is liable for
payment of any Obligations or that has granted a Lien in favor of Lender on its
assets to secure any Obligations.
Ordinary Course of Business: the ordinary course of business of any Loan Party
or Subsidiary, consistent with past practices and undertaken in good faith.
Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
OSHA: the Occupational Safety and Hazard Act of 1970.
Other Agreement: each LC Document; Lien Waiver; Real Estate Related Document;
Borrowing Base Certificate, Compliance Certificate, financial statement or
report delivered hereunder; or other document, instrument or agreement (other
than this Agreement or a Security Document) now or hereafter delivered by an
Obligor or other Person to Lender in connection with any transactions relating
hereto.

 

-15-



--------------------------------------------------------------------------------



 



Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.
Overadvance: as defined in Section 2.1.4.
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).
Payment Item: each check, draft or other item of payment payable to a Loan
Party, including those constituting proceeds of any Collateral.
PBGC: the Pension Benefit Guaranty Corporation.
Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.
Permitted Acquisition: subject to Section 10.2.20 and the satisfaction of each
Covenant Condition as of the date such acquisition is consummated, acquisitions
by any Loan Party of assets of another Person.
Permitted Asset Disposition: as long as no Default or Event of Default exists
and all Net Proceeds are remitted to Lender, an Asset Disposition that is (a) a
sale of Inventory in the Ordinary Course of Business; (b) a disposition of
Equipment that, in the aggregate during any 12 month period, has a fair market
or book value (whichever is more) of $250,000 or less; (c) a disposition of
Inventory that is obsolete, unmerchantable or otherwise unsalable in the
Ordinary Course of Business; (d) a termination of a lease of real or personal
Property that is not necessary for the Ordinary Course of Business, could not
reasonably be expected to have a Material Adverse Effect and does not result
from an Obligor’s default; or (e) approved in writing by Lender.
Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the date hereof, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; (g) arising in the Ordinary Course of Business in respect of
obligations of any Loan Party which obligations do not constitute Debt of the
types described in clauses (a), (c) and (d) of the definition thereof; or (h) in
an aggregate amount of $250,000 or less at any time.
Permitted Discretion: a determination made in good faith and in the exercise of
reasonable (from the perspective of a secured asset-based lender) business
judgment.
Permitted Lien: as defined in Section 10.2.2.
Permitted Purchase Money Debt: Purchase Money Debt of the Loan Parties and
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount does not exceed $1,500,000 at any time and its
incurrence does not violate Section 10.2.1 or Section 10.2.3.

 

-16-



--------------------------------------------------------------------------------



 



Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.
Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
Prime Rate: the rate of interest announced by Lender from time to time as its
prime rate. Such rate is set by Lender on the basis of various factors,
including its costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such rate. Any change in such rate announced by Lender
shall take effect at the opening of business on the day specified in the public
announcement of such change.
Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not have a Material Adverse Effect, nor result in forfeiture
or sale of any assets of the Obligor; (e) no Lien is imposed on assets of the
Obligor, unless bonded and stayed to the satisfaction of Lender; and (f) if the
obligation results from entry of a judgment or other order, such judgment or
order is stayed pending appeal or other judicial review.
Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.
Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.
RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.
Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (b) it has a final maturity no
sooner than, a weighted average life no less than, and an interest rate no
greater than, the Debt being extended, renewed or refinanced; (c) it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced; (d) the representations, covenants and defaults
applicable to it are no less favorable to any Loan Party or Subsidiary, as
applicable, than those applicable to the Debt being extended, renewed or
refinanced; (e) no additional Lien is granted to secure it; (f) no additional
Person is obligated on such Debt; and (g) upon giving effect to it, no Default
or Event of Default exists; provided, however, that in the case of clauses (c),
(d) and (e), if such Refinancing Debt relates to the Lackey Earn-Out, such
Refinancing Debt shall not be secured by any Lien.
Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d), (f) or (i).

 

-17-



--------------------------------------------------------------------------------



 



Reimbursement Date: as defined in Section 2.3.2.
Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance satisfactory to Lender and
received by Lender for review at least 15 days prior to the effective date of
the Mortgage: (a) a mortgagee title policy (or binder therefor) covering
Lender’s interest under the Mortgage, in a form and amount and by an insurer
acceptable to Lender, which must be fully paid on such effective date; (b) such
assignments of leases, estoppel letters, attornment agreements, consents,
waivers and releases as Lender may require with respect to other Persons having
an interest in the Real Estate; (c) a current, as-built survey of the Real
Estate, containing a metes-and-bounds property description and flood plain
certification based on a “Life-of-Loan” search, and certified by a licensed
surveyor acceptable to Lender; (d) flood insurance in an amount, with
endorsements and by an insurer acceptable to Lender, if the Real Estate is
within a flood plain; (e) a current appraisal of the Real Estate, prepared by an
appraiser, and in form and substance reasonably satisfactory to Lender; (f) a
Phase I environmental site assessment according to ASTM E1527-05, prepared by
environmental consultants acceptable to Lender, and accompanied by such reports,
studies or data as Lender may reasonably require, which shall all be in form and
substance satisfactory to Lender; and (g) an Environmental Agreement and such
other documents, instruments or agreements as Lender may reasonably require with
respect to any environmental risks regarding the Real Estate.
Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.
Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.
Reserve Percentage: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/8th of 1%) applicable to member banks under regulations issued
from time to time by the Board of Governors for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”).
Restricted Investment: any Investment by any Loan Party or Subsidiary, other
than (a) Investments in Subsidiaries to the extent existing on the date hereof;
(b) Cash Equivalents that are subject to Lender’s Lien and control, pursuant to
documentation in form and substance satisfactory to Lender; (c) Permitted
Acquisitions; and (d) loans and advances permitted under Section 10.2.7.
Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Loan Party, Subsidiary or other Obligor to incur
or repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.
Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Loan Party under a License.
S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
Secured Parties: Lender and providers of Bank Products.
Security Documents: the Guaranties, Mortgages, Intellectual Property Security
Agreements, Insurance Assignments, Deposit Account Control Agreements, and all
other documents, instruments and agreements now or hereafter securing (or given
with the intent to secure) any Obligations.

 

-18-



--------------------------------------------------------------------------------



 



Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of Borrower or, if the context requires, any Loan Party
or other Obligor.
Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.
Standard Terms Account: any Account arising from the sale of inventory in the
ordinary course of business of any Loan Party other than Extended Terms Accounts
and Unbilled Accounts.
Subordinated Debt: Debt incurred or assumed by a Loan Party that is expressly
subordinate and junior in right of payment to Full Payment of all Obligations,
and is on terms (including maturity, interest, fees, repayment, covenants and
subordination) satisfactory to Lender.
Subordination Agreement: that certain Subordination Agreement dated as of the
date hereof by and among Robert W. Lackey, as agent for Robert W. Lackey, Robert
W. Lackey, Jr., Imagine One Resources, LLC, a North Carolina limited liability
company, RWL Corporation, a North Carolina corporation, R.L Products
Corporation, a Georgia corporation, Lender, Trade Source International, Inc., a
Delaware corporation, Prime/Home Impressions, LLC, a North Carolina limited
liability company, and Borrower.
Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by a Loan Party or any combination of Loan Parties (including
indirect ownership by a Loan Party through other entities in which such Loan
Party directly or indirectly owns 50% of the voting securities or Equity
Interests). For the avoidance of doubt, Design Trends shall be deemed a
Subsidiary for all purposes of this Agreement.
Subsidiary Guarantor: each Subsidiary of Borrower other than (x) a Foreign
Subsidiary and (y) CM Real Estate (so long as (i) CM Real Estate engages in no
business or activity other than the ownership, operation, leasing and
maintenance of the Coppell Facility and activities related thereto and
(ii) Borrower remains its sole member).
Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
Termination Date: July 10, 2012.
Trade Source: Trade Source International, Inc., a Delaware corporation.

 

-19-



--------------------------------------------------------------------------------



 



Trigger Period: the period (a) commencing on the day that an Event of Default
occurs, or Availability is less than $6,000,000; and (b) continuing until,
during the preceding 60 consecutive days, no Event of Default has existed and
Availability has been greater than $6,000,000 at all times.
Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.
UCC: the Uniform Commercial Code as in effect in the State of Texas or, when the
laws of any other jurisdiction govern the perfection or enforcement of any Lien,
the Uniform Commercial Code of such jurisdiction.
Unbilled Account: any Account arising from the sale of inventory in the ordinary
course of business of any Loan Party that is shipped directly from a
manufacturer of such inventory located outside the United States to a customer
of a Loan Party, provided that such Loan Party has received electronic
notification that such inventory has been loaded “free on board” for shipment to
such customer (the date of such notification being the date such Account is
generated) which are payable in Dollars and which have not been billed or
invoiced by such Loan Party.
Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.
Upstream Payment: a Distribution by a wholly-owned Subsidiary of a Loan Party to
such Loan Party.
Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first-out basis, and excluding any portion
of cost attributable to intercompany profit among the Loan Parties and their
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.
Wal-Mart: Wal-Mart Stores, Inc., a Delaware corporation, and its Subsidiaries
and Affiliates.
Woodard: Woodard—CM, LLC, a Delaware limited liability company.
Woodard Eligible Inventory: Eligible Inventory owned by Woodard.
Woodard Eligible In-Transit Inventory: Eligible In-Transit Inventory owned by
Woodard.
Woodard Facility: the Real Estate located in Owosso, Michigan, as described in
Schedule 1.1.
1.2. Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrower delivered to Lender before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Borrower’s certified
public accountants concur in such change, the change is disclosed to Lender, and
Section 10.3 is amended in a manner satisfactory to Lender to take into account
the effects of the change.
1.3. Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC in effect in the State of Texas from time to time:
“Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,” “Document,”
“Equipment,” “General Intangibles,” “Goods,” “Instrument,” “Investment
Property,” “Letter-of-Credit Right” and “Supporting Obligation.”

 

-20-



--------------------------------------------------------------------------------



 



1.4. Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement include any amendments, waivers and other modifications,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section mean, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) time of day
mean time of day at Lender’s notice address under Section 12.3.1; or
(g) discretion of Lender mean its sole and absolute discretion. All calculations
of Value, fundings of Loans, issuances of Letters of Credit and payments of
Obligations shall be in Dollars and, unless the context otherwise requires, all
determinations (including calculations of Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time. Borrowing Base calculations
shall be consistent with historical methods of valuation and calculation, and
otherwise satisfactory to Lender (and not necessarily calculated in accordance
with GAAP). Borrower shall have the burden of establishing any alleged
negligence, misconduct or lack of good faith by Lender under any Loan Documents.
No provision of any Loan Documents shall be construed against any party by
reason of such party having, or being deemed to have, drafted the provision.
Whenever the phrase “to the best of Borrower’s knowledge” or “to the best of any
Loan Party’s knowledge” or words of similar import are used in any Loan
Documents, it means actual knowledge of a Senior Officer, or knowledge that a
Senior Officer would have obtained if he or she had engaged in good faith and
diligent performance of his or her duties, including reasonably specific
inquiries of employees or agents and a good faith attempt to ascertain the
matter to which such phrase relates.
SECTION 2. CREDIT FACILITIES
2.1. Commitment.
2.1.1. Loans. Lender agrees, on the terms set forth herein, to make Loans to
Borrower in an aggregate amount up to the Commitment, from time to time through
the Commitment Termination Date. The Loans may be repaid and reborrowed as
provided herein. In no event shall Lender have any obligation to honor a request
for a Loan if the unpaid balance of Loans outstanding at such time (including
the requested Loan) would exceed the Borrowing Base.
2.1.2. Use of Proceeds. The proceeds of Loans shall be used by Borrower solely
(a) to satisfy existing Debt; (b) to pay fees and transaction expenses
associated with the closing of this credit facility; (c) to pay Obligations in
accordance with this Agreement; and (d) for working capital and other lawful
corporate purposes of the Loan Parties.
2.1.3. Voluntary Reduction or Termination of Commitment.
(a) The Commitment shall terminate on the Termination Date, unless sooner
terminated in accordance with this Agreement. Upon at least 45 days prior
written notice to Lender at any time after the first Loan Year, Borrower may, at
its option, terminate the Commitment and this credit facility. Any notice of
termination given by Borrower shall be irrevocable, provided that a notice of
termination of the Commitment delivered by Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities, the proceeds
of which will be used to pay in full the amounts due under the Loan Documents,
in which case such notice may be revoked by Borrower (by notice to Lender on or
prior to the specified effective date) if such condition is not satisfied. On
the Termination Date, Borrower shall make Full Payment of all Obligations.

 

-21-



--------------------------------------------------------------------------------



 



(b) Borrower may permanently reduce the Commitment upon at least 45 days prior
written notice to Lender, which notice shall specify the amount of the reduction
and shall be irrevocable once given. Each reduction shall be in a minimum amount
of $5,000,000, or an increment of $1,000,000 in excess thereof.
(c) Concurrently with any reduction in or termination of the Commitment, for
whatever reason (including an Event of Default) during the first Loan Year,
Borrower shall pay to Lender, as liquidated damages for loss of bargain (and not
as a penalty), an amount equal to 1.0% of the Commitment being reduced or
terminated.
2.1.4. Overadvances. If the aggregate Loans exceed the Borrowing Base
(“Overadvance”) or the Commitment at any time, the excess amount shall be
payable by Borrower on demand by Lender, but all such Loans shall nevertheless
constitute Obligations secured by the Collateral and entitled to all benefits of
the Loan Documents. Any funding or sufferance of an Overadvance shall not
constitute a waiver of the Event of Default caused thereby.
2.2. [Reserved].
2.3. Letter of Credit Facility.
2.3.1. Issuance of Letters of Credit. Lender agrees to issue Letters of Credit
from time to time until 30 days prior to the Termination Date (or until the
Commitment Termination Date, if earlier), on the terms set forth herein,
including the following:
(a) Borrower acknowledges that Lender’s willingness to issue any Letter of
Credit is conditioned upon its receipt of a LC Application with respect to the
requested Letter of Credit, as well as such other instruments and agreements as
Lender may customarily require for issuance of a letter of credit of similar
type and amount. Lender shall have no obligation to issue any Letter of Credit
unless (i) it receives a LC Request and LC Application at least three Business
Days prior to the requested date of issuance; and (ii) each LC Condition is
satisfied.
(b) Letters of Credit may be requested by Borrower only (i) to support
obligations of Borrower or any other Loan Party incurred in the Ordinary Course
of Business; or (ii) for other purposes as Lender may approve from time to time
in writing. The renewal or extension of any Letter of Credit shall be treated as
the issuance of a new Letter of Credit, except that delivery of a new LC
Application shall be required at the discretion of Lender.
(c) Borrower assumes all risks of the acts, omissions or misuses of any Letter
of Credit by the beneficiary. In connection with issuance of any Letter of
Credit, Lender shall not be responsible for the existence, character, quality,
quantity, condition, packing, value or delivery of any goods purported to be
represented by any Documents; any differences or variation in the character,
quality, quantity, condition, packing, value or delivery of any goods from that
expressed in any Documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a Letter of
Credit or Documents; any deviation from instructions, delay, default or fraud by
any shipper or other Person in connection with any goods, shipment or delivery;
any breach of contract between a shipper or vendor and a Loan Party; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Letter of Credit or the proceeds thereof; or any consequences arising
from causes beyond the control of Lender, including any act or omission of a
Governmental Authority. Lender shall be fully subrogated to the rights and
remedies of each beneficiary whose claims against Loan Parties are discharged
with proceeds of any Letter of Credit.

 

-22-



--------------------------------------------------------------------------------



 



(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Lender shall be entitled
to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Lender, in good
faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Lender may consult with and employ legal counsel, accountants and
other experts to advise it concerning its obligations, rights and remedies, and
shall be entitled to act upon, and shall be fully protected in any action taken
in good faith reliance upon, any advice given by such experts. Lender may employ
agents and attorneys-in-fact in connection with any matter relating to Letters
of Credit or LC Documents, and shall not be liable for the negligence or
misconduct of agents and attorneys-in-fact selected with reasonable care.
2.3.2. Reimbursement. If Lender honors any request for payment under a Letter of
Credit, Borrower shall pay to Lender, on the same day (“Reimbursement Date”),
the amount paid under such Letter of Credit, together with interest at the
interest rate for Base Rate Loans from the Reimbursement Date until payment by
Borrower. The obligation of Borrower to reimburse Lender for any payment made
under a Letter of Credit shall be absolute, unconditional, and irrevocable, and
shall be paid without regard to any lack of validity or enforceability of any
Letter of Credit or the existence of any claim, setoff, defense or other right
that Borrower or any other Loan Party may have at any time against the
beneficiary. Whether or not Borrower submits a Notice of Borrowing, Borrower
shall be deemed to have requested a Borrowing of Base Rate Loans in an amount
necessary to pay all amounts due on any Reimbursement Date.
2.3.3. Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, (c) after the
Commitment Termination Date, or (d) within 20 Business Days prior to the
Termination Date, then Borrower shall, at Lender’s request, Cash Collateralize
the stated amount of all outstanding Letters of Credit and pay to Lender the
amount of all other LC Obligations. If Borrower fails to provide Cash Collateral
as required herein, Lender may advance, as Loans, the amount of the Cash
Collateral required.
SECTION 3. INTEREST, FEES AND CHARGES
3.1. Interest.
3.1.1. Rates and Payment of Interest.
(a) The Obligations shall bear interest (i) if a Base Rate Loan, at the Base
Rate in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR
Loan, at LIBOR for the applicable Interest Period, plus the Applicable Margin;
and (iii) if any other Obligation (including, to the extent permitted by law,
interest not paid when due), at the Base Rate in effect from time to time, plus
the Applicable Margin for Base Rate Loans. Interest shall accrue from the date
the Loan is advanced or the Obligation is incurred or payable, until paid by
Borrower. If a Loan is repaid on the same day made, one day’s interest shall
accrue.
(b) During an Insolvency Proceeding with respect to any Loan Party, or during
any other Event of Default if Lender in its discretion so elects, Obligations
shall bear interest at the Default Rate (whether before or after any judgment).
Borrower acknowledges that the cost and expense to Lender due to an Event of
Default are difficult to ascertain and that the Default Rate is a fair and
reasonable estimate to compensate Lender for this.

 

-23-



--------------------------------------------------------------------------------



 



(c) Interest accrued on the Loans shall be due and payable in arrears, (i) on
the first day of each month; (ii) on any date of prepayment, with respect to the
principal amount of Loans being prepaid; (iii) with respect to LIBOR Loans, on
the last day of any Interest Period; and (iv) on the Commitment Termination
Date. Interest accrued on any other Obligations shall be due and payable as
provided in the Loan Documents and, if no payment date is specified, shall be
due and payable on demand. Notwithstanding the foregoing, interest accrued at
the Default Rate shall be due and payable on demand.
3.1.2. Application of LIBOR to Outstanding Loans.
(a) Borrower may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Default or Event of Default, Lender may declare that no Loan
may be made, converted or continued as a LIBOR Loan.
(b) Whenever Borrower desires to convert or continue Loans as LIBOR Loans,
Borrower shall give Lender a Notice of Conversion/Continuation, no later than
11:00 a.m. at least three Business Days before the requested conversion or
continuation date. Each Notice of Conversion/Continuation shall be irrevocable,
and shall specify the amount of Loans to be converted or continued, the
conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified). If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrower shall have failed to deliver a Notice of
Conversion/Continuation, it shall be deemed to have elected to convert such
Loans into Base Rate Loans.
3.1.3. Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrower shall select an interest period
(“Interest Period”) to apply, which interest period shall be 30, 60, or 90 days;
provided, however, that:
(a) the Interest Period shall commence on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;
(b) if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and
(c) no Interest Period shall extend beyond the Termination Date.
3.1.4. Interest Rate Not Ascertainable. If Lender shall determine that on any
date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Lender shall immediately notify Borrower
of such determination. Until Lender notifies Borrower that such circumstance no
longer exists, the obligation of Lender to make LIBOR Loans shall be suspended,
and no further Loans may be converted into or continued as LIBOR Loans.

 

-24-



--------------------------------------------------------------------------------



 



3.2. Fees.
3.2.1. Unused Line Fee. Borrower shall pay to Lender a fee equal to the
Applicable Rate times the amount by which the Commitment exceeds the average
daily balance of Loans and stated amount of Letters of Credit during any month.
Such fee shall be payable in arrears, on the first day of each month and on the
Commitment Termination Date.
3.2.2. LC Facility Fees. Borrower shall pay to Lender (a) a fee equal to the
Applicable Margin in effect for LIBOR Loans times the average daily stated
amount of Letters of Credit, which fee shall be payable monthly in arrears, on
the first day of each month; (b) a fronting fee equal to 0.125% per annum on the
stated amount of each Letter of Credit, which fee shall be payable monthly in
arrears, on the first day of each month; and (c) all customary charges
associated with the issuance, amending, negotiating, payment, processing,
transfer and administration of Letters of Credit, which charges shall be paid as
and when incurred. During an Event of Default, the fee payable under clause
(a) shall be increased by 2% per annum.
3.2.3. Other Fees. Borrower shall pay to Lender fees in amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
3.3. Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days. Each determination by
Lender of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A reasonably detailed certificate as to
amounts payable by Borrower under Section 3.4, 3.6, 3.7, 3.9 or 5.8 identifying
the basis for the claim and the manner in which such amounts have been
calculated, submitted to Borrower by Lender shall be final, conclusive and
binding for all purposes, absent manifest error, and Borrower shall pay such
amounts to the appropriate party within 10 days following receipt of the
certificate.
3.4. Reimbursement Obligations. Borrower shall reimburse Lender for all
Extraordinary Expenses. Borrower shall also reimburse Lender for all legal,
accounting, appraisal, consulting, and other fees, costs and expenses incurred
by it in connection with (a) negotiation and preparation of any Loan Documents,
including any amendment or other modification thereof; (b) administration of and
actions relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Lender’s
Liens on any Collateral (including any fees assessed by Lender in connection
with handling negotiable documents relating to in-transit Inventory), to
maintain any insurance required hereunder or to verify Collateral; and
(c) subject to the limits of Section 10.1.1(b), each inspection, audit or
appraisal with respect to any Obligor or Collateral, whether prepared by
Lender’s personnel or a third party. All legal, accounting and consulting fees
shall be charged to Borrower by Lender’s professionals at their full hourly
rates, regardless of any reduced or alternative fee billing arrangements that
Lender or any of its Affiliates may have with such professionals with respect to
this transaction upon the occurrence of certain events or any other unrelated
transaction. If, for any reason (including inaccurate reporting on financial
statements or a Compliance Certificate), it is determined that a higher
Applicable Margin should have applied to a period than was actually applied,
then the proper margin shall be applied retroactively and Borrower shall
immediately pay to Lender an amount equal to the difference between the amount
of interest and fees that would have accrued using the proper margin and the
amount actually paid. All amounts payable by Borrower under this Section shall
be due on demand.

 

-25-



--------------------------------------------------------------------------------



 



3.5. Illegality. If Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for Lender to make, maintain or fund LIBOR Loans, or to determine or charge
interest rates based upon LIBOR, or any Governmental Authority has imposed
material restrictions on the authority of Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
Lender to Borrower, any obligation of Lender to make or continue LIBOR Loans or
to convert Base Rate Loans to LIBOR Loans shall be suspended until Lender
notifies Borrower that the circumstances giving rise to such determination no
longer exist. Upon delivery of such notice, Borrower shall prepay or, if
applicable, convert all LIBOR Loans to Base Rate Loans, either on the last day
of the Interest Period therefor, if Lender may lawfully continue to maintain
LIBOR Loans to such day, or immediately, if Lender may not lawfully continue to
maintain LIBOR Loans. Upon any such prepayment or conversion, Borrower shall
also pay accrued interest on the amount so prepaid or converted.
3.6. Inability to Determine Rates. If Lender notifies Borrower for any reason in
connection with a request for a Borrowing of, conversion to or continuation of,
a LIBOR Loan that (a) Dollar deposits are not being offered to banks in the
London interbank Eurodollar market for the applicable amount and Interest Period
of such Loan, (b) adequate and reasonable means do not exist for determining
LIBOR for the requested Interest Period, or (c) LIBOR for the requested Interest
Period does not adequately and fairly reflect the cost to Lender of funding such
Loan, then the obligation of Lender to make or maintain LIBOR Loans shall be
suspended until it revokes the notice. Upon receipt of the notice, Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
a LIBOR Loan or, failing that, will be deemed to have submitted a request for a
Base Rate Loan.
3.7. Increased Costs; Capital Adequacy.
3.7.1. Change in Law. If any Change in Law shall:
(a) impose modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, Lender (except
any reserve requirement reflected in LIBOR);
(b) subject Lender to any Tax with respect to any Loan, Loan Document or Letter
of Credit, or change the basis of taxation of payments to Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 5.8 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
Lender); or
(c) impose on Lender or the London interbank market any other condition, cost or
expense affecting any Loan, Loan Document or Letter of Credit;
and the result thereof shall be to increase the cost to Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to Lender of issuing or maintaining any Letter of
Credit (or of maintaining its obligation to issue any Letter of Credit), or to
reduce the amount of any sum received or receivable by Lender hereunder (whether
of principal, interest or any other amount) then, upon request by Lender,
Borrower will pay to Lender such additional amount or amounts as will compensate
Lender for such additional costs incurred or reduction suffered.
3.7.2. Capital Adequacy. If Lender determines that any Change in Law affecting
Lender or its holding company regarding capital requirements has or would have
the effect of reducing the rate of return on Lender’s or such holding company’s
capital as a consequence of this Agreement, Commitments, Loans or Letters of
Credit to a level below that which Lender or such holding company could have
achieved but for such Change in Law (taking into consideration Lender’s and such
holding company’s policies with respect to capital adequacy), then from time to
time Borrower will pay to Lender such additional amount or amounts as will
compensate it or its holding company for any such reduction suffered.
3.7.3. Compensation. Failure or delay on the part of Lender to demand
compensation pursuant to this Section shall not constitute a waiver of its right
to demand such compensation, but Borrower shall not be required to compensate
Lender for any increased costs incurred or reductions suffered more than nine
months prior to the date that Lender notifies Borrower of the Change in Law
giving rise to such increased costs or reductions and of Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

-26-



--------------------------------------------------------------------------------



 



3.8. Mitigation. If Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if any Loan Party is required to pay
additional amounts under Section 5.8, then Lender shall use reasonable efforts
to designate a different lending office or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of Lender, such designation or assignment (a) would eliminate the need for such
notice or reduce amounts payable or to be withheld in the future, as applicable;
and (b) would not subject Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to it. Borrower shall pay all reasonable costs
and expenses incurred by Lender in connection with any such designation or
assignment.
3.9. Funding Losses. If for any reason (a) any Borrowing of, or conversion to or
continuation of, a LIBOR Loan does not occur on the date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn), (b) any repayment or conversion of a LIBOR Loan occurs on a day
other than the end of its Interest Period, or (c) Borrower fails to repay a
LIBOR Loan when required hereunder, then Borrower shall pay to Lender all losses
and expenses that it sustains as a consequence thereof, including loss of
anticipated profits and any loss or expense arising from liquidation or
redeployment of funds or from fees payable to terminate deposits of matching
funds. Lender shall not be required to purchase Dollar deposits in the London
interbank market or any other offshore Dollar market to fund any LIBOR Loan, but
the provisions hereof shall be deemed to apply as if Lender had purchased such
deposits to fund its LIBOR Loans.
3.10. Maximum Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If Lender shall receive interest in an
amount that exceeds the maximum rate, the excess interest shall be applied to
the principal of the Obligations or, if it exceeds such unpaid principal,
refunded to Borrower. In determining whether the interest contracted for,
charged or received by Lender exceeds the maximum rate, Lender may, to the
extent permitted by Applicable Law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest; (b) exclude
voluntary prepayments and the effects thereof; and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
SECTION 4. LOAN ADMINISTRATION
4.1. Manner of Borrowing and Funding Loans.
4.1.1. Notice of Borrowing.
(a) Whenever Borrower desires funding of a Borrowing of Loans, Borrower shall
give Lender a Notice of Borrowing. Such notice must be received by Lender no
later than 11:00 a.m. (i) on the Business Day of the requested funding date, in
the case of Base Rate Loans, and (ii) at least three Business Days prior to the
requested funding date, in the case of LIBOR Loans. Notices received after
11:00 a.m. shall be deemed received on the next Business Day. Each Notice of
Borrowing shall be irrevocable and shall specify (A) the amount of the
Borrowing, (B) the requested funding date (which must be a Business Day),
(C) whether the Borrowing is to be made as Base Rate Loans or LIBOR Loans, and
(D) in the case of LIBOR Loans, the duration of the applicable Interest Period
(which shall be deemed to be 30 days if not specified).

 

-27-



--------------------------------------------------------------------------------



 



(b) Unless payment is otherwise timely made by Borrower, the becoming due of any
Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Bank Product Debt)
shall be deemed to be a request for Base Rate Loans on the due date, in the
amount of such Obligations. The proceeds of such Loans shall be disbursed as
direct payment of the relevant Obligation. In addition, Lender may, at its
option, charge such Obligations against any operating, investment or other
account of Borrower maintained with Lender or any of its Affiliates.
(c) If Borrower establishes a controlled disbursement account with Lender or any
of its Affiliates, then the presentation for payment of any check or other item
of payment drawn on such account at a time when there are insufficient funds to
cover it shall be deemed to be a request for Base Rate Loans on the date of such
presentation, in the amount of the check and items presented for payment. The
proceeds of such Loans may be disbursed directly to the controlled disbursement
account or other appropriate account.
4.1.2. Fundings. Lender shall fund each Borrowing on the applicable funding date
and, subject to the terms of this Agreement, shall disburse the proceeds as
directed by Borrower.
4.1.3. Notices. Borrower authorizes Lender to extend, convert or continue Loans,
effect selections of interest rates, and transfer funds to or on behalf of
Borrower based on telephonic or e-mailed instructions. Borrower shall confirm
each such request by prompt delivery to Lender of a Notice of Borrowing or
Notice of Conversion/Continuation, if applicable, but if it differs in any
material respect from the action taken by Lender, the records of Lender shall
govern. Lender shall not have any liability for any loss suffered by Borrower as
a result of Lender acting upon its understanding of telephonic or e-mailed
instructions from a person believed in good faith to be a person authorized to
give such instructions on Borrower’s behalf.
4.2. Number and Amount of LIBOR Loans; Determination of Rate. Each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $3,000,000, plus any
increment of $1,000,000 in excess thereof. No more than 5 Borrowings of LIBOR
Loans may be outstanding at any time, and all LIBOR Loans having the same length
and beginning date of their Interest Periods shall be aggregated together and
considered one Borrowing for this purpose. Upon determining LIBOR for any
Interest Period requested by Borrower, Lender shall promptly notify Borrower
thereof by telephone or electronically and, if requested by Borrower, shall
confirm any telephonic notice in writing.
4.3. Effect of Termination. On the effective date of any termination of the
Commitment, all Obligations shall be immediately due and payable, and each
Secured Party may terminate its Bank Products. All undertakings of Borrower and
the other Loan Parties contained in the Loan Documents shall survive any
termination, and Lender shall retain its Liens in the Collateral and all of its
rights and remedies under the Loan Documents until Full Payment of the
Obligations. Notwithstanding Full Payment of the Obligations, Lender shall not
be required to terminate its Liens in any Collateral unless, with respect to any
damages Lender may incur as a result of the dishonor or return of Payment Items
applied to Obligations, Lender receives (a) a written agreement, executed by
Borrower and any Person whose advances are used in whole or in part to satisfy
the Obligations, indemnifying Lender from any such damages; or (b) such Cash
Collateral as Lender, in its discretion, deems necessary to protect against any
such damages. The provisions of Sections 2.3, 3.4, 3.6, 3.7, 3.9, 5.5, 5.8, 12.2
and this Section, and the obligation of each Obligor with respect to each
indemnity given by it in any Loan Document, shall survive Full Payment of the
Obligations and any release relating to this credit facility.

 

-28-



--------------------------------------------------------------------------------



 



SECTION 5. PAYMENTS
5.1. General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free of (and
without deduction for) any Taxes, and in immediately available funds, not later
than 12:00 noon on the due date. Any payment after such time shall be deemed
made on the next Business Day. Any payment of a LIBOR Loan prior to the end of
its Interest Period shall be accompanied by all amounts due under Section 3.9.
Any prepayment of Loans shall be applied first to Base Rate Loans and then to
LIBOR Loans.
5.2. Repayment of Loans. Loans shall be due and payable in full on the
Termination Date, unless payment is sooner required hereunder. Loans may be
prepaid from time to time, without penalty or premium. If any Asset Disposition
includes the disposition of Accounts or Inventory, then Net Proceeds equal to
the greater of (a) the net book value of such Accounts and Inventory, or (b) the
reduction in the Borrowing Base upon giving effect to such disposition, shall be
applied to the Loans. Notwithstanding anything herein to the contrary, if an
Overadvance exists, Borrower shall, on the sooner of Lender’s demand or the
first Business Day after Borrower has knowledge thereof, repay the outstanding
Loans in an amount sufficient to reduce the principal balance of Loans to the
Borrowing Base.
5.3. [Reserved].
5.4. Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrower as provided in
the Loan Documents or, if no payment date is specified, on demand.
5.5. Marshaling; Payments Set Aside. Lender shall have no obligation to marshal
any assets in favor of any Obligor or against any Obligations. If any payment by
or on behalf of Borrower is made to Lender, or Lender exercises a right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Lender in its
discretion) to be repaid to a trustee, receiver or any other Person, then to the
extent of such recovery, the Obligation originally intended to be satisfied, and
all Liens, rights and remedies relating thereto, shall be revived and continued
in full force and effect as if such payment had not been made or such setoff had
not occurred.
5.6. Application of Payments. Prior to the Dominion Date, the ledger balance in
the Frost Account as of the beginning of each Business Day shall be transferred
to an account maintained at Lender and shall be applied to the Obligations as at
the beginning of such Business Day. From and after the Dominion Date, the ledger
balance in the main Dominion Account as of the end of each Business Day shall be
applied to the Obligations at the beginning of the next Business Day. If, as a
result of such application to the then outstanding Base Rate Loans, a credit
balance exists, the balance shall not accrue interest in favor of Borrower and
shall be made available to Borrower for application to the then outstanding
LIBOR Loans (and if more than one Interest Period is then applicable to the
LIBOR Revolver Loans, to the LIBOR Revolver Loans beginning with the least
number of days remaining in the Interest Period applicable thereto and ending
with the LIBOR Revolver Loans with the most number of days remaining in the
Interest Period applicable thereto, subject, in each case, to the payment of any
funding indemnification amounts required under Section 3.9, but without penalty
or premium) or as otherwise requested by Borrower as long as no Default or Event
of Default exists. Borrower irrevocably waives the right to direct the
application of any payments or Collateral proceeds during the existence and
continuance of any Default or Event of Default, and agrees that Lender shall
have the continuing, exclusive right to apply and reapply same against the
Obligations, in such manner as Lender deems advisable.

 

-29-



--------------------------------------------------------------------------------



 



5.7. Loan Account; Account Stated.
5.7.1. Loan Account. Lender shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the Debt
of Borrower resulting from each Loan or issuance of a Letter of Credit from time
to time. Any failure of Lender to record anything in the Loan Account, or any
error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder.
5.7.2. Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Lender in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.
5.8. Taxes.
5.8.1. Payments Free of Taxes. All payments by Obligors of Obligations shall be
free and clear of and without reduction for any Taxes. If Applicable Law
requires any Obligor or Lender to withhold or deduct any Tax (including backup
withholding or withholding Tax), Lender shall pay the amount withheld or
deducted to the relevant Governmental Authority. If the withholding or deduction
is made on account of Indemnified Taxes or Other Taxes, the sum payable by
Borrower shall be increased so that Lender receives an amount equal to the sum
it would have received if no such withholding or deduction (including deductions
applicable to additional sums payable under this Section) had been made. Without
limiting the foregoing, Borrower shall timely pay all Other Taxes to the
relevant Governmental Authorities.
5.8.2. Payment. Borrower shall indemnify, hold harmless and reimburse (within
10 days after demand therefor) Lender for any Indemnified Taxes or Other Taxes
(including those attributable to amounts payable under this Section) withheld or
deducted by any Obligor or Lender, or paid by Lender, with respect to any
Obligations, Letters of Credit or Loan Documents, whether or not such Taxes were
properly asserted by the relevant Governmental Authority, and including all
penalties, interest and reasonable expenses relating thereto. A certificate as
to the amount of any such payment or liability delivered to Borrower by Lender
shall be conclusive, absent manifest error. Failure or delay on the part of
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of its right to demand such compensation, but Borrower shall not be
required to compensate Lender for any such Taxes more than nine months prior to
the date that Lender notifies Borrower of the withholding, deduction or payment
of such Taxes and of Lender’s intention to claim compensation therefor (except
that, if such withholding, deduction or payment is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof). As soon as practicable after any payment of Taxes
by Borrower, Borrower shall deliver to Lender a receipt from the Governmental
Authority or other evidence of payment satisfactory to Lender.
5.9. Subsidiary Guaranty.
5.9.1. Nature of Guaranty. Each Subsidiary Guarantor hereby absolutely and
unconditionally guarantees to Lender the prompt payment and performance of, all
Obligations when due or declared to be due and at all times thereafter and all
agreements under the Loan Documents. Each Subsidiary Guarantor agrees that its
guaranty obligations hereunder constitute a continuing guaranty of payment and
performance and not solely of collection, that such obligations shall not be
discharged until Full Payment of the Obligations, and that such obligations are
absolute and unconditional, irrespective of (a) the genuineness, validity,
regularity, enforceability, subordination or any future modification of, or
change in, any Obligations or Loan Document, or any other document, instrument
or agreement to which any Obligor is or may become a party or be bound; (b) the
absence of any action to enforce this Agreement (including this Section) or any
other Loan Document, or any waiver, consent or indulgence of any kind by Lender
with respect thereto; (c) the existence, value or condition of, or failure to
perfect a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by Lender in respect
thereof (including the release of any security or guaranty); (d) the insolvency
of any Obligor; (e) any election by Lender in an Insolvency Proceeding for the
application of Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing or
grant of a Lien by any other Loan Party, as debtor-in-possession under
Section 364 of the Bankruptcy Code or otherwise; (g) the disallowance of any
claims of Lender against any Obligor for the repayment of any Obligations under
Section 502 of the Bankruptcy Code or otherwise; or (h) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a

 

-30-



--------------------------------------------------------------------------------



 



surety or guarantor, except Full Payment of all Obligations. Each Subsidiary
Guarantor guarantees that the Obligations will be paid strictly in accordance
with the terms of the Loan Documents, without setoff or counterclaim, and
regardless of any Applicable Law now or hereafter in effect in any jurisdiction
affecting any of such terms of the rights of Lenders with respect thereto. The
Obligations may be increased, reduced or paid in full at any time and from time
to time without affecting the liability or obligation of any Subsidiary
Guarantor under this Agreement with respect to all Obligations, whenever
incurred or arising. All Obligations now or hereafter arising shall be
conclusively presumed to have been made or acquired in acceptance hereof. Each
Subsidiary Guarantor shall be liable, jointly and severally, with Borrower and
any other Person now or hereafter obligated in respect of the Obligations or any
portion thereof.
5.9.2. Waivers.
(a) Each Loan Party expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel
Lender to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Loan Party. Each Loan Party waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment of all Obligations. It is agreed among each Loan Party and Lender
that the provisions of this Section 5.9 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, Lender
would decline to make Loans and issue Letters of Credit. Each Subsidiary
Guarantor acknowledges that its guaranty pursuant to this Section is necessary
to the conduct and promotion of its business, and can be expected to benefit
such business.
(b) Each Subsidiary Guarantor agrees that its obligations hereunder shall not be
released, diminished, impaired, reduced or affected by the occurrence of any one
or more of the following events: (i) lack of organizational authority of
Borrower or any other Obligor; (ii) any receivership, insolvency, bankruptcy or
other proceedings affecting Borrower or any other Obligor or its property;
(iii) partial or total release or discharge of Borrower or any other Obligor or
other Person from the performance of any obligation contained in any instrument
or agreement evidencing, governing or securing all or any part of the
Obligations, whether occurring pursuant to any Applicable Law or otherwise;
(iv) any change in the time, manner or place of payment of, or in any other term
of, or any increase in the amount of, all the Obligations, or any portion
thereof, or any other amendment or waiver of any term of, or any consent to
departure from any requirement of, any of the Loan Documents; (v) the taking or
accepting of any collateral security for all or any part of the Obligations,
this Agreement or any other Guaranty; (vi) the taking or accepting of any other
Guaranty for all or any part of the Obligations; (vii) any failure to acquire,
perfect or continue any Lien on Collateral securing all or any part of the
Obligations or on any other property securing this Agreement; (viii) any
exchange, release or subordination of any Lien on any Collateral, or any
release, amendment, waiver or subordination of any term of any guaranty of the
Obligations or any other impairment of any collateral security or guaranty now
or hereafter securing all or any part of the Obligations; (ix) any failure to
dispose of any collateral security at any time securing all or any part of the
Obligations or this Agreement in a commercially reasonable manner or as
otherwise may be required by any Applicable Law; (x) any merger, reorganization,
consolidation or dissolution of Borrower, such Subsidiary Guarantor or any other
Obligor, any sale, lease or transfer of any or all of the assets of Borrower,
such Subsidiary Guarantor or any other Obligor, or any change in name, business,
organization, location, composition, structure or organization of Borrower, such
Subsidiary Guarantor or any other Obligor; (xi) any Change of Control or any
other change in the shareholders of Borrower, such Subsidiary Guarantor, or any
other Obligor; (xii) any invalidity or unenforceability of or defect or
deficiency in any of the Loan Documents; (xiii) avoidance or subordination of
the Obligations, or any portion thereof; (xiv) the unenforceability of all or
any part of the Obligations against Borrower because any interest contracted
for, charged, or received in respect of the Obligations exceeds the

 

-31-



--------------------------------------------------------------------------------



 



amount permitted by any Applicable Law; (xv) any waiver, consent, extension,
forbearance, or granting of any indulgence by Lender with respect to the
Obligations or any provision of any of the Loan Documents; (xvi) any delay in or
lack of enforcement of any remedies under the Loan Documents; (xvii) the act of
creating all or any part of the Obligations is ultra vires, or the officers or
other representatives creating all or any part of the Obligations acted in
excess of their authority; (xviii) any election of remedies by Lender; (xix) any
of the Loan Documents were forged; (xx) the election by Lender in any proceeding
under the Bankruptcy Code of the application of Section 1111(b)(2) thereof;
(xxi) any borrowing or grant of a security interest by Borrower or any other
Obligor, as debtor-in-possession, under Section 364 of the Bankruptcy Code, or
the use of cash collateral by Borrower, or any consent by Lender to any of the
foregoing; (xxii) the disallowance in bankruptcy of all or any portion of the
claims of Lender for payment of any of the Obligations; or (xxiii) any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense available to Borrower, such Subsidiary Guarantor, or any other Obligor
(other than Full Payment of the Obligations).
(c) Each Subsidiary Guarantor hereby waives, to the maximum extent permitted
under Applicable Law: (i) notice of acceptance of this Agreement; (ii) notice of
any Loans, Letters of Credit, or other financial accommodations made or extended
under the Loan Documents or the creation or existence of any Obligations;
(iii) notice of the amount of the Obligations, subject, however, to such
Subsidiary Guarantor’s right to make inquiry of Lender to ascertain the amount
thereof at any reasonable time; (iv) notice of any adverse change in the
financial condition of Borrower, any other Obligor, or any other Person or of
any other fact that might increase or otherwise change such Subsidiary
Guarantor’s risk with respect to the Obligations, Borrower, or any other Person
under this Agreement; (v) notice of presentment for payment, demand, protest,
and notice thereof, notice of intent to accelerate, notice of acceleration,
notice of dishonor, diligence, or promptness in enforcement and indulgences of
every kind as to any promissory notes or other instruments among the Loan
Documents; (vi) notice of any of the events or circumstances enumerated in
clause (b) above, and all other notices and demands to which such Subsidiary
Guarantor might otherwise be entitled (except if such notice is specifically
required to be given to such Subsidiary Guarantor hereunder or under any of the
Loan Documents to which such Subsidiary Guarantor is a party); (vii) any
requirement that Lender protect, secure, perfect, or insure any Lien on any
Collateral or other property as security for the Obligations or exhaust any
right or take any action against Borrower, any other Obligor, or any other
Person or any Collateral or any other property subject to a Lien; (viii) the
benefit of any statute of limitation applicable to enforcement of the
Obligations, or any portion thereof, or any Liens in the Collateral or other
property as security for the Obligations or this Agreement; (ix) all rights by
which such Subsidiary Guarantor might be entitled to require suit on an accrued
right of action in respect of any of the Obligations or require suit against
Borrower, any other Obligor, or any other Person, whether arising pursuant to
Section 34.02 of the Texas Business and Commerce Code, as amended,
Section 17.001 of the Texas Civil Practice and Remedies Code, as amended,
Rule 31 of the Texas Rules of Civil Procedure, as amended, or otherwise; or
(x) any other defense of Borrower, any other Obligor, or any other Person (other
than Full Payment of the Obligations).
(d) Lender may, in its discretion, pursue such rights and remedies as it deems
appropriate, including realization upon Collateral or any Real Estate by
judicial foreclosure or non-judicial sale or enforcement, without affecting any
rights and remedies under this Section 5.9. If, in taking any action in
connection with the exercise of any rights or remedies, Lender shall forfeit any
other rights or remedies, including the right to enter a deficiency judgment
against any Loan Party or other Person, whether because of any Applicable Laws
pertaining to “election of remedies” or otherwise, each Loan Party consents to
such action and waives any claim based upon it, even if the action may result in
loss of any rights of subrogation that any Loan Party might otherwise have had.
Any election of remedies that results in denial or impairment of the right of
Lender to seek a deficiency judgment against any Loan Party shall not impair any
other Loan Party’s obligation to pay the full amount of the Obligations. Each
Loan Party waives all rights and defenses arising out of an election of
remedies, such as nonjudicial foreclosure with respect to any security for the
Obligations, even though that election of remedies destroys such Loan Party’s

 

-32-



--------------------------------------------------------------------------------



 



rights of subrogation against any other Person. Lender may bid all or a portion
of the Obligations at any foreclosure or trustee’s sale or at any private sale,
and the amount of such bid need not be paid by Lender but shall be credited
against the Obligations. The amount of the successful bid at any such sale,
whether Lender or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and, to the
extent not otherwise prohibited by Applicable Law, the difference between such
bid amount and the remaining balance of the Obligations shall be conclusively
deemed to be the amount of the Obligations guaranteed under this Section 5.9,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which Lender might
otherwise be entitled but for such bidding at any such sale.
5.9.3. Extent of Liability; Contribution.
(a) Notwithstanding anything herein to the contrary, each Loan Party’s liability
under this Section 5.9 shall be limited to the greater of (i) all amounts for
which such Loan Party is primarily liable, as described below, and (ii) such
Loan Party’s Allocable Amount.
(b) If any Loan Party makes a payment under this Section 5.9 of any Obligations
(other than amounts for which such Loan Party is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Loan Party, exceeds the amount that such Loan
Party would otherwise have paid if each Loan Party had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Loan Party’s Allocable Amount bore to the total Allocable Amounts of all
Loan Parties, then such Loan Party shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Loan Party
for the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment. The “Allocable
Amount” for any Loan Party shall be the maximum amount that could then be
recovered from such Loan Party under this Section 5.9 without rendering such
payment voidable under Section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.
(c) Nothing contained in this Section 5.9 shall limit the liability of any Loan
Party to pay Loans made directly or indirectly to that Loan Party (including
Loans advanced to any other Loan Party and then re-loaned or otherwise
transferred to, or for the benefit of, such Loan Party), LC Obligations relating
to Letters of Credit issued to support such Loan Party’s business, and all
accrued interest, fees, expenses and other related Obligations with respect
thereto, for which such Loan Party shall be primarily liable for all purposes
hereunder.
5.9.4. Joint Enterprise. Each Loan Party has requested that Lender make this
credit facility available to Borrower, in order to finance the Loan Parties’
business most efficiently and economically. The Loan Parties’ business is a
mutual and collective enterprise, and the Loan Parties believe that
consolidation of their credit facility will enhance the borrowing power of each
Loan Party and ease the administration of their relationship with Lender, all to
the mutual advantage of the Loan Parties. The Loan Parties acknowledge and agree
that Lender’s willingness to extend credit to the Loan Parties and to administer
the Collateral on a combined basis, as set forth herein, is done solely as an
accommodation to the Loan Parties and at the Loan Parties’ request.
5.9.5. Subordination. Each Loan Party hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations.

 

-33-



--------------------------------------------------------------------------------



 



SECTION 6. CONDITIONS PRECEDENT
6.1. Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lender shall not be required to fund any requested Loan,
issue any Letter of Credit or otherwise extend credit to Borrower hereunder,
until the date that each of the following conditions has been satisfied:
(a) This Agreement and each other Loan Document shall have been duly executed
and delivered to Lender by each of the signatories thereto, and each Obligor
shall be in compliance with all terms thereof.
(c) Lender shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral, as well as UCC and Lien
searches and other evidence satisfactory to Lender that such Liens are the only
Liens upon the Collateral, except Permitted Liens.
(d) Lender shall have received duly executed agreements establishing control
over the Frost Account and related lockbox and other accounts necessary to
satisfy the requirements of Section 8.5, in each case, in form and substance,
and with financial institutions, satisfactory to Lender.
(e) Lender shall have received certificates, in form and substance satisfactory
to it, from a knowledgeable Senior Officer of each Loan Party certifying that,
after giving effect to the initial Loans and transactions hereunder, (i) such
Loan Party is Solvent; (ii) no Default or Event of Default exists; (iii) the
representations and warranties set forth in Section 9 are true and correct; and
(iv) such Loan Party has complied with all agreements and conditions to be
satisfied by it under the Loan Documents.
(f) Lender shall have received a certificate of a duly authorized officer of
each Obligor, certifying (i) that attached copies of such Obligor’s Organic
Documents are true and complete, and in full force and effect, without amendment
except as shown; (ii) that an attached copy of resolutions authorizing execution
and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents. Lender may conclusively rely
on this certificate until it is otherwise notified by the applicable Obligor in
writing.
(g) Lender shall have received a written opinion of Haynes and Boone LLP, as
well as any local counsel to the Loan Parties or Lender, in form and substance
satisfactory to Lender.
(h) Lender shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization. Lender shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization and each
jurisdiction where such Obligor’s conduct of business or ownership of Property
necessitates qualification.
(i) Lender shall have received copies of policies or certificates of insurance
for the insurance policies carried by each Loan Party, all in compliance with
the Loan Documents.
(j) Lender shall have completed its business, financial and legal due diligence
of Obligors, including a roll-forward of its previous field examination, with
results satisfactory to Lender. No material adverse change in the financial
condition of any Obligor or in the quality, quantity or value of any Collateral
shall have occurred since December 31, 2008.
(k) Borrower shall have paid all fees and expenses to be paid to Lender on the
Closing Date.
(l) Lender shall have received a Borrowing Base Certificate prepared as of the
Friday immediately preceding the Closing Date. Upon giving effect to the initial
funding of Loans and issuance of Letters of Credit, and the payment by Borrowers
of all fees and expenses incurred in connection herewith as well as any payables
stretched beyond their customary payment practices, Availability shall be at
least $5,000,000.

 

-34-



--------------------------------------------------------------------------------



 



(m) Lender shall have received certificates representing all of the certificated
Equity Interests of each Subsidiary of Borrower, together with stock powers
executed in blank.
(n) Lender shall have received satisfactory pay-off letters for all existing
Indebtedness to be repaid from the proceeds of the initial Borrowing, confirming
that all Liens upon any of the property of the Loan Parties constituting
Collateral will be terminated concurrently with such payment and all letters of
credit issued or guaranteed as part of such Indebtedness shall have been cash
collateralized or supported by a Letter of Credit.
(o) Lender shall have received a mortgagee waiver from (i) Allianz with respect
to the Coppell Facility and (ii) Frost with respect to the Woodard Facility, in
each case, in form and substances satisfactory to Lender.
(p) Lender shall have received the Subordination Agreement, duly executed by the
parties thereto, in form and substance satisfactory to Lender and a certified
copy of an amendment to, or amendment and restatement of, that certain Partially
Subordinate Security Agreement dated as of September 15, 2006 by Trade Source,
Marketing Impressions, Inc. and Prime/Home Impressions, Inc. in favor of Robert
W. Lackey, as collateral agent, in form and substance satisfactory to Lender.
(q) Lender shall have received certified copies of the Frost Documents, duly
executed by the parties thereto, in each case in form and substance satisfactory
to Lender.
(r) Lender shall have received internally prepared financial information for
Borrower and Subsidiaries prepared on a consolidated basis as of and for the
month ended May 31, 2009 and for the portion of the Fiscal Year then elapsed
reflecting “flash sales” reports and such other information as Lender may
request.
6.2. Conditions Precedent to All Credit Extensions. Lender shall not be required
to fund any Loans, issue any Letters of Credit, or grant any other accommodation
to or for the benefit of Borrower, unless the following conditions are
satisfied:
(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;
(b) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct (i) in all respects on the Closing Date and
(b) thereafter, in all material respects (except to the extent any
representation and warranty is qualified by materiality, in which case, such
representation shall be true and correct in all respects) on the date of, and
upon giving effect to, such funding, issuance or grant (except for
representations and warranties that expressly relate to an earlier date);
(c) All conditions precedent in any other Loan Document shall be satisfied;
(d) No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect; and
(e) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.

 

-35-



--------------------------------------------------------------------------------



 



Each request (or deemed request) by Borrower for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrower and each other Loan Party that the foregoing
conditions are satisfied on the date of such request and on the date of such
funding, issuance or grant. As an additional condition to any funding, issuance
or grant, Lender shall have received such other information, documents,
instruments and agreements as it deems appropriate in connection therewith.
6.3. Limited Waiver of Conditions Precedent.
If Lender funds any Loans, issues any Letters of Credit or grants any other
accommodation when any conditions precedent are not satisfied (regardless of
whether the failure to satisfy such conditions was known or unknown at the
time), it shall not operate as a waiver of (a) the right of Lender to insist
upon satisfaction of all conditions precedent with respect to any subsequent
funding, issuance or grant or (b) any Default or Event of Default due to such
failure to satisfy such conditions or otherwise.
SECTION 7. COLLATERAL
7.1. Grant of Security Interest. To secure the prompt payment and performance of
all Obligations, each Loan Party hereby grants to Lender a continuing security
interest in and Lien upon all Property of such Loan Party, including all of the
following Property, whether now owned or hereafter acquired, and wherever
located:
(a) all Accounts;
(b) all Chattel Paper, including electronic chattel paper;
(c) all Commercial Tort Claims, including those shown on Schedule 9.1.16;
(d) all Deposit Accounts;
(e) all Documents;
(f) all General Intangibles, including Intellectual Property;
(g) all Goods, including Inventory, Equipment and fixtures;
(h) all Instruments;
(i) all Investment Property;
(j) all Letter-of-Credit Rights;
(k) all Supporting Obligations;
(l) all monies, whether or not in the possession or under the control of Lender,
or a bailee or Affiliate of Lender, including any Cash Collateral;
(m) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and
(n) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing;

 

-36-



--------------------------------------------------------------------------------



 



provided, however, that the Collateral shall not include (x) the Woodard
Facility for so long as (and only for so long as) the Woodard Facility is
subject to a valid mortgage in favor of Frost securing the Frost Debt and
(y) the “Equipment” as defined in Supplement Number 778294746-001 dated as of
October 2, 2008 and Supplement Number 778294746-002 dated as of December 4, 2008
to that certain Master Lease Number 778294746 dated as of October 2, 2008 by and
between The Frost National Bank and Borrower, each as in effect on the date
hereof, in each case for so long as (and only for so long as) such “Equipment”
is subject to such Master Lease.
7.2. Lien on Deposit Accounts; Cash Collateral.
7.2.1. Deposit Accounts. To further secure the prompt payment and performance of
all Obligations, each Loan Party hereby grants to Lender a continuing security
interest in and Lien upon all amounts credited to any Deposit Account of such
Loan Party, including any sums in any blocked or lockbox accounts or in any
accounts into which such sums are swept. Each Loan Party hereby authorizes and
directs each bank or other depository to deliver to Lender, upon request, all
balances in any Deposit Account maintained by such Loan Party, without inquiry
into the authority or right of Lender to make such request. Each Loan Party
irrevocably appoints Lender as such Loan Party’s attorney-in-fact to collect
such balances to the extent any such delivery is not so made.
7.2.2. Cash Collateral. Any Cash Collateral may be invested, at Lender’s
discretion, in Cash Equivalents, but Lender shall have no duty to do so,
regardless of any agreement or course of dealing with any Loan Party, and shall
have no responsibility for any investment or loss. Each Loan Party hereby grants
to Lender a security interest in all Cash Collateral held from time to time and
all proceeds thereof, as security for the Obligations, whether such Cash
Collateral is held in a Cash Collateral Account or elsewhere. Lender may apply
Cash Collateral to the payment of any Obligations, in such order as Lender may
elect, as they become due and payable. Each Cash Collateral Account and all Cash
Collateral shall be under the sole dominion and control of Lender. No Loan Party
or other Person claiming through or on behalf of any Loan Party shall have any
right to any Cash Collateral, until Full Payment of all Obligations.
7.3. Real Estate Collateral. The Obligations shall also be secured by Mortgages
upon all Real Estate owned by the Loan Parties, but excluding, (x) for so long
as such property is subject to a mortgage in favor of Allianz, the Coppell
Facility and (y) (x) for so long as such property is subject to a mortgage in
favor of Frost, the Woodard Facility. The Mortgages shall be duly recorded, at
the Loan Parties’ expense, in each office where such recording is required to
constitute a fully perfected Lien on the Real Estate covered thereby. If any
Loan Party acquires a fee interest in any Real Estate with a value in excess of
$1,000,000 hereafter, such Loan Party shall promptly deliver notice of such
acquisition to Lender and shall, within 30 days after request by Lender ,
execute, deliver and record a Mortgage sufficient to create a first priority
Lien in favor of Lender on such Real Estate, and shall deliver all Related Real
Estate Documents requested by Lender.
7.4. Other Collateral.
7.4.1. Commercial Tort Claims. Borrower shall promptly notify Lender in writing
if any Loan Party has a Commercial Tort Claim (other than, as long as no Default
or Event of Default exists, a Commercial Tort Claim for less than $100,000),
shall promptly amend Schedule 9.1.16 to include such claim, and shall take such
actions as Lender deems appropriate to subject such claim to a duly perfected,
first priority Lien in favor of Lender.
7.4.2. Certain After-Acquired Collateral. Borrower shall promptly notify Lender
in writing if, after the Closing Date, any Loan Party obtains any interest in
any Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Intellectual Property, Investment Property or Letter-of-Credit
Rights and, upon Lender’s request, shall promptly take such actions as Lender
deems appropriate to effect Lender’s duly perfected, first priority Lien upon
such Collateral, including obtaining any appropriate possession, control
agreement or Lien Waiver. If any Collateral is in the possession of a third
party, at Lender’s request, Borrower shall obtain an acknowledgment that such
third party holds the Collateral for the benefit of Lender.

 

-37-



--------------------------------------------------------------------------------



 



7.4.3. Intellectual Property. Each Loan Party shall use commercially reasonable
efforts to investigate, identify and correct any defects in title relating to
such Loan Party’s Intellectual Property, shall make recordings with the United
States Patent and Trademark Office or United States Copyright Office necessary
to reflect such corrections and shall notify Lender of any such defects and
identify all steps taken by such Loan Party with respect thereto.
7.5. No Assumption of Liability. The Lien on Collateral granted hereunder is
given as security only and shall not subject Lender to, or in any way modify,
any obligation or liability of any Loan Party relating to any Collateral.
7.6. Further Assurances; Extent of Liens. Promptly upon request, each Loan Party
shall deliver such instruments, assignments, title certificates, or other
documents or agreements, and shall take such actions, as Lender deems
appropriate under Applicable Law to evidence or perfect its Lien on any
Collateral, or otherwise to give effect to the intent of this Agreement. Each
Loan Party authorizes Lender to file any financing statement that indicates the
Collateral as “all assets” or “all personal property” of such Loan Party, or
words to similar effect, and ratifies any action taken by Lender before the
Closing Date to effect or perfect its Lien on any Collateral. All of Lender’s
Liens on Collateral (and all evidences of such Liens), whether effected
hereunder or under any other Loan Document, are granted to Lender as agent for
the benefit of all Secured Parties.
7.7. Foreign Subsidiary Stock. Notwithstanding Section 7.1, the Collateral shall
include only 65% of the voting stock of any Foreign Subsidiary.
SECTION 8. COLLATERAL ADMINISTRATION
8.1. Borrowing Base Certificates. Borrower shall deliver to Lender (a) a
Borrowing Base Certificate by the 20th day of each month prepared as of the
close of business of the previous month, (b) at any time Availability is less
than $5,000,000, by Wednesday of each week, a Borrowing Base Certificate
prepared as of the close of business on Friday of the immediately preceding
week, which may be prepared by updating the most recently delivered Borrowing
Base Certificate for changes in gross Accounts, unbilled Accounts, Inventory,
in-transit Inventory and such other information as Lender may request from the
most recently delivered Borrowing Base Certificate, and (c) a Borrowing Base
Certificate at such other times as Lender may reasonably request. All
calculations of Availability in any Borrowing Base Certificate shall originally
be made by Borrower and certified by a Senior Officer, provided that Lender may
from time to time review and adjust any such calculation (x) to reflect its
reasonable estimate of declines in value of any Collateral, due to collections
received in the Dominion Account or otherwise; (y) to adjust advance rates to
reflect changes in dilution, quality, mix and other factors affecting
Collateral; and (z) to the extent the calculation is not made in accordance with
this Agreement or does not accurately reflect the Availability Reserve.

 

-38-



--------------------------------------------------------------------------------



 



8.2. Administration of Accounts.
8.2.1. Records and Schedules of Accounts. Each Loan Party shall keep accurate
and complete records of its Accounts, including all payments and collections
thereon, and shall submit to Lender sales, collection, reconciliation and other
reports in form satisfactory to Lender, on such periodic basis as Lender may
request. Borrower shall also provide to Lender, (a) at any time Availability is
less than $5,000,000, by Tuesday of each week prepared as of the close of
business on Friday of the immediately preceding week and (b) at all other times,
on or before the 15th day of each month, a detailed aged trial balance of all
Accounts as of the end of the preceding month, specifying each Account’s Account
Debtor name and address, amount, invoice date and due date, showing any
discount, allowance, credit, authorized return or dispute, and including such
proof of delivery, copies of invoices and invoice registers, copies of related
documents, repayment histories, status reports and other information as Lender
may reasonably request. If (i) any Account in a face amount of $100,000 or
(ii) Accounts in an aggregate face amount of $500,000 or more cease to be
Eligible Accounts, Borrower shall notify Lender of such occurrence promptly (and
in any event within 3 Business Days) after any Loan Party has knowledge thereof.
8.2.2. Taxes. If an Account of any Loan Party includes a charge for any Taxes,
Lender is authorized, in its discretion, to pay the amount thereof to the proper
taxing authority for the account of such Loan Party and to charge Borrower
therefor; provided, however, that Lender shall not be liable for any Taxes that
may be due from any Loan Party or with respect to any Collateral.
8.2.3. Account Verification. Whether or not a Default or Event of Default
exists, Lender shall have the right at any time, in the name of Lender, any
designee of Lender or any Loan Party, to verify the validity, amount or any
other matter relating to any Accounts of any Loan Party by mail, telephone or
otherwise. The Loan Parties shall cooperate fully with Lender in an effort to
facilitate and promptly conclude any such verification process.
8.2.4. Maintenance of Dominion Account. Prior to the Dominion Date, the Loan
Parties shall maintain the Frost Account, the related lockbox accounts and other
accounts subject to agreements establishing Lender’s control of such accounts,
in each case, in form and substance to Lender’s control. From and after the
Dominion Date, the Loan Parties shall maintain Dominion Accounts pursuant to
lockbox or other arrangements acceptable to Lender. From and after the Dominion
Date, the Loan Parties shall obtain an agreement (in form and substance
satisfactory to Lender) from each lockbox servicer and Dominion Account bank,
establishing Lender’s control over and Lien in the lockbox or Dominion Account,
requiring immediate deposit of all remittances received in the lockbox to a
Dominion Account, and waiving offset rights of such servicer or bank, except for
customary administrative charges. If a Dominion Account is not maintained with
Lender, Lender may require immediate transfer of all funds in such account to a
Dominion Account maintained with Lender. Lender does not assume any
responsibility to any Loan Party for any lockbox arrangement or Dominion
Account, including any claim of accord and satisfaction or release with respect
to any Payment Items accepted by any bank.
8.2.5. Proceeds of Collateral. The Loan Parties shall request in writing and
otherwise take all necessary steps to ensure that all payments on Accounts or
otherwise relating to Collateral are made directly to a Dominion Account (or a
lockbox relating to a Dominion Account) or, prior to the Dominion Date, the
Frost Account (or a lockbox relating to the Frost Account subject to Lender’s
control). If any Loan Party or Subsidiary receives cash or Payment Items with
respect to any Collateral, it shall hold same in trust for Lender and promptly
(not later than the next Business Day) deposit same into a Dominion Account or,
prior to the Dominion Date, the Frost Account.
8.3. Administration of Inventory.
8.3.1. Records and Reports of Inventory. Each Loan Party shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Lender inventory and reconciliation reports in
form satisfactory to Lender, on such periodic basis as Lender may request, but
in any event, no less frequently than monthly. Each Loan Party shall conduct a
physical inventory at least once per calendar year (and on a more frequent basis
if requested by Lender when an Event of Default exists) and periodic cycle
counts consistent with historical practices, and shall provide to Lender a
report based on each such inventory and count promptly upon completion thereof,
together with such supporting information as Lender may request. Lender may
participate in and observe each physical count.

 

-39-



--------------------------------------------------------------------------------



 



8.3.2. Returns of Inventory. No Loan Party shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; (c) Lender is promptly
notified if the aggregate Value of all Inventory returned in any month exceeds
$250,000; and (d) any payment received by a Loan Party for a return is promptly
remitted to Lender for application to the Obligations.
8.3.3. Acquisition, Sale and Maintenance. No Loan Party shall acquire or accept
any Inventory on consignment or approval, and shall take all steps to assure
that all Inventory is produced in accordance with Applicable Law, including the
FLSA. No Loan Party shall sell any Inventory on consignment or approval or any
other basis under which the customer may return or require a Loan Party to
repurchase such Inventory. The Loan Parties shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all Applicable Law, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.
8.4. Administration of Equipment.
8.4.1. Records and Schedules of Equipment. Each Loan Party shall keep accurate
and complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Lender, on such
periodic basis as Lender may request, a current schedule thereof, in form
satisfactory to Lender. Promptly upon request, the Loan Parties shall deliver to
Lender evidence of their ownership or interests in any Equipment.
8.4.2. Dispositions of Equipment. No Loan Party shall sell, lease or otherwise
dispose of any Equipment, without the prior written consent of Lender, other
than (a) a Permitted Asset Disposition; and (b) replacement of Equipment that is
worn, damaged or obsolete with Equipment of like function and value, if the
replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens.
8.4.3. Condition of Equipment. The Equipment is in good operating condition and
repair, and all necessary replacements and repairs have been made so that the
value and operating efficiency of the Equipment is preserved at all times,
reasonable wear and tear excepted. Each Loan Party shall ensure that the
Equipment is mechanically and structurally sound, and capable of performing the
functions for which it was designed, in accordance with manufacturer
specifications. No Loan Party shall permit any Equipment to become affixed to
real Property unless any landlord or mortgagee delivers a Lien Waiver.
8.5. Administration of Deposit Accounts. Schedule 8.5 sets forth all Deposit
Accounts maintained by the Loan Parties, including all Dominion Accounts. Each
Loan Party shall take all actions necessary to establish Lender’s control of
each such Deposit Account (other than accounts exclusively used for payroll,
payroll taxes or employee benefits, or an account containing not more that
$50,000 individually or $100,000 in the aggregate for all such accounts at any
time ). Each Loan Party shall be the sole account holder of each Deposit Account
and shall not allow any other Person (other than Lender) to have control over a
Deposit Account or any Property deposited therein. Each Loan Party shall
promptly notify Lender of any opening or closing of a Deposit Account and, with
the consent of Lender, will amend Schedule 8.5 to reflect same.

 

-40-



--------------------------------------------------------------------------------



 



8.6. General Provisions.
8.6.1. Location of Collateral. All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by the Loan Parties at the
business locations set forth in Schedule 8.6.1, except that the Loan Parties may
(a) make sales or other dispositions of Collateral in accordance with Section
10.2.6; and (b) move Collateral to another location in the United States, upon
30 Business Days prior written notice to Lender.
8.6.2. Insurance of Collateral; Condemnation Proceeds.
(a) Each Loan Party shall maintain insurance with respect to the Collateral,
covering casualty, hazard, public liability, theft, malicious mischief, flood
and other risks, in amounts, with endorsements and with insurers (with a Best
Rating of at least A7, unless otherwise approved by Lender) satisfactory to
Lender. All proceeds under each policy shall be payable to Lender. The Loan
Parties shall at all times cause a “Life-of-Loan” flood plain search to be in
effect with respect to any Real Estate subject to a Mortgage. From time to time
upon request, the Loan Parties shall deliver to Lender the originals or
certified copies of their insurance policies. Unless Lender shall agree
otherwise, each policy shall include satisfactory endorsements (i) showing
Lender as loss payee; (ii) requiring 30 days prior written notice to Lender in
the event of cancellation of the policy for any reason whatsoever; and
(iii) specifying that the interest of Lender shall not be impaired or
invalidated by any act or neglect of any Loan Party or the owner of the
Property, nor by the occupation of the premises for purposes more hazardous than
are permitted by the policy. If any Loan Party fails to provide and pay for any
insurance, Lender may, at its option, but shall not be required to, procure the
insurance and charge Borrower therefor. Borrower agrees to deliver to Lender,
promptly as rendered, copies of all reports made to insurance companies. While
no Event of Default exists, the Loan Parties may settle, adjust or compromise
any insurance claim, as long as the proceeds are delivered to Lender. If an
Event of Default exists, only Lender shall be authorized to settle, adjust and
compromise such claims.
(b) Any proceeds of insurance (other than proceeds from workers’ compensation or
D&O insurance) and any awards arising from condemnation of any Collateral shall
be paid to Lender. Any such proceeds or awards shall be applied to payment of
the Loans, and then to any other Obligations outstanding.
(c) If requested by Borrower in writing within 15 days after Lender’s receipt of
any insurance proceeds or condemnation awards relating to any loss or
destruction of Equipment or Inventory or Real Estate in which Lender has a Lien,
the Loan Parties may use such proceeds or awards to repair or replace such
Equipment, Inventory or Real Estate (and until so used, the proceeds shall be
held by Lender as Cash Collateral) as long as (i) no Default or Event of Default
exists; (ii) such repair or replacement is promptly undertaken and concluded, in
accordance with plans satisfactory to Lender; (iii) replacement buildings are
constructed on the sites of the original casualties and are of comparable size,
quality and utility to the destroyed buildings; (iv) the repaired or replaced
Property is free of Liens, other than Permitted Liens that are not Purchase
Money Liens; (v) the Loan Parties comply with disbursement procedures for such
repair or replacement as Lender may reasonably require; and (vi) the aggregate
amount of such proceeds or awards from any single casualty or condemnation does
not exceed $500,000.
8.6.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Lender to any Person to realize upon
any Collateral, shall be borne and paid by Borrower. Lender shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Lender’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at the Loan Parties’ sole risk.

 

-41-



--------------------------------------------------------------------------------



 



8.6.4. Defense of Title to Collateral. Each Loan Party shall at all times defend
its title to Collateral and Lender’s Liens therein against all Persons, claims
and demands whatsoever, except Permitted Liens.
8.7. Power of Attorney. Each Loan Party hereby irrevocably constitutes and
appoints Lender (and all Persons designated by Lender) as such Loan Party’s true
and lawful attorney (and agent-in-fact) for the purposes provided in this
Section. Lender, or Lender’s designee, may, without notice and in either its or
a Loan Party’s name, but at the cost and expense of Borrower:
(a) Endorse a Loan Party’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Lender’s possession
or control; and
(b) During an Event of Default, (i) notify any Account Debtors of the assignment
of their Accounts, demand and enforce payment of Accounts, by legal proceedings
or otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Lender deems advisable;
(iv) collect, liquidate and receive balances in Deposit Accounts or investment
accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign a Loan Party’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to a Loan Party, and notify postal authorities to deliver any such
mail to an address designated by Lender; (vii) endorse any Chattel Paper,
Document, Instrument, bill of lading, or other document or agreement relating to
any Accounts, Inventory or other Collateral; (viii) use a Loan Party’s
stationery and sign its name to verifications of Accounts and notices to Account
Debtors; (ix) use information contained in any data processing, electronic or
information systems relating to Collateral; (x) make and adjust claims under
insurance policies; (xi) take any action as may be necessary or appropriate to
obtain payment under any letter of credit, banker’s acceptance or other
instrument for which a Loan Party is a beneficiary; and (xii) take all other
actions as Lender deems appropriate to fulfill any Loan Party’s obligations
under the Loan Documents.
SECTION 9. REPRESENTATIONS AND WARRANTIES
9.1. General Representations and Warranties. To induce Lender to enter into this
Agreement and to make available the Commitments, Loans and Letters of Credit,
each Loan Party represents and warrants that:
9.1.1. Organization and Qualification. Each Loan Party and Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Loan Party and Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.
9.1.2. Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not
(a) require any consent or approval of any holders of Equity Interests of any
Obligor, other than those already obtained; (b) contravene the Organic Documents
of any Obligor; (c) violate or cause a default under any Applicable Law or
Material Contract; or (d) result in or require the imposition of any Lien (other
than Permitted Liens) on any Property of any Obligor.
9.1.3. Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

 

-42-



--------------------------------------------------------------------------------



 



9.1.4. Capital Structure. Schedule 9.1.4 shows, for each Loan Party and
Subsidiary, its name, its jurisdiction of organization, its authorized and
issued Equity Interests, the holders of its Equity Interests, and all agreements
binding on such holders with respect to their Equity Interests. Except as
disclosed on Schedule 9.1.4, in the five years preceding the Closing Date, no
Loan Party or Subsidiary has acquired any substantial assets from any other
Person nor been the surviving entity in a merger or combination. Each Loan Party
has good title to its Equity Interests in its Subsidiaries, subject only to
Lender’s Lien, and all such Equity Interests are duly issued, fully paid and
non-assessable. There are no outstanding purchase options, warrants,
subscription rights, agreements to issue or sell, convertible interests, phantom
rights or powers of attorney relating to Equity Interests of any Loan Party or
Subsidiary.
9.1.5. Title to Properties; Priority of Liens. Each Loan Party and Subsidiary
has good and marketable title to (or valid leasehold interests in) all of its
Real Estate, and good title to all of its personal Property, including all
Property reflected in any financial statements delivered to Lender, in each case
free of Liens except Permitted Liens. Each Loan Party and Subsidiary has paid
and discharged all lawful claims that, if unpaid, could become a Lien on its
Properties, other than Permitted Liens. All Liens of Lender in the Collateral
are duly perfected, first priority Liens, subject only to Permitted Liens that
are expressly allowed to have priority over Lender’s Liens.
9.1.6. Accounts. Lender may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by the Loan Parties with
respect thereto. The Loan Parties warrant, with respect to each Account at the
time it is shown as an Eligible Account in a Borrowing Base Certificate, that:
(a) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;
(b) it arises out of a completed, bona fide sale and delivery of goods in the
Ordinary Course of Business, and substantially in accordance with any purchase
order, contract or other document relating thereto;
(c) it is for a sum certain, maturing as stated in the invoice covering such
sale, a copy of which has been furnished or is available to Lender on request;
(d) to the best of each Loan Party’s knowledge, it is not subject to any offset,
Lien (other than Lender’s Lien), deduction, defense, dispute, counterclaim or
other adverse condition except as arising in the Ordinary Course of Business and
disclosed to Lender; and it is absolutely owing by the Account Debtor, without
contingency in any respect;
(e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Lender (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Loan Party is the sole payee or
remittance party shown on the invoice;
(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Lender hereunder; and
(g) to the best of each Loan Party’s knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectibility of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Loan Party’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.

 

-43-



--------------------------------------------------------------------------------



 



9.1.7. Financial Statements. The consolidated and consolidating balance sheets,
and related statements of income, cash flow and shareholder’s equity, of
Borrower and Subsidiaries that have been and are hereafter delivered to Lender,
are prepared in accordance with GAAP, and fairly present the financial positions
and results of operations of Borrower and Subsidiaries at the dates and for the
periods indicated. All projections delivered from time to time to Lender have
been prepared in good faith, based on reasonable assumptions in light of the
circumstances at such time. Nothing in this Section 9.1.7 shall be construed as
a representation or covenant that the Projections in fact will be achieved.
Since June 30, 2008, there has been no change in the condition, financial or
otherwise, of Borrower or any Subsidiary that could reasonably be expected to
have a Material Adverse Effect. No financial statement delivered to Lender at
any time contains any untrue statement of a material fact, nor fails to disclose
any material fact necessary to make such statement not materially misleading.
Each Loan Party and Subsidiary is Solvent.
9.1.8. Surety Obligations. No Loan Party or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder.
9.1.9. Taxes. Each Loan Party and Subsidiary has filed all federal, state and
local tax returns and other reports that it is required by law to file, and has
paid, or made provision for the payment of, all Taxes upon it, its income and
its Properties that are due and payable, except to the extent being Properly
Contested. The provision for Taxes on the books of each Loan Party and
Subsidiary is adequate for all years not closed by applicable statutes, and for
its current Fiscal Year.
9.1.10. Brokers. There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.
9.1.11. Intellectual Property. Each Loan Party and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others. There is no pending or, to
any Loan Party’s knowledge, threatened Intellectual Property Claim with respect
to any Loan Party, any Subsidiary or any of their Property (including any
Intellectual Property). Except as disclosed on Schedule 9.1.11, no Loan Party or
Subsidiary pays or owes any Royalty or other compensation to any Person with
respect to any Intellectual Property. All Intellectual Property owned, used or
licensed by, or otherwise subject to any interests of, any Loan Party or
Subsidiary is shown on Schedule 9.1.11.
9.1.12. Governmental Approvals. Each Loan Party and Subsidiary has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except for any non-compliance which, individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect. All necessary import, export or other licenses, permits or certificates
for the import or handling of any goods or other Collateral have been procured
and are in effect, and the Loan Parties and Subsidiaries have complied with all
foreign and domestic laws with respect to the shipment and importation of any
goods or Collateral, except where noncompliance could not reasonably be expected
to have a Material Adverse Effect.
9.1.13. Compliance with Laws. Each Loan Party and Subsidiary has duly complied,
and its Properties and business operations are in compliance with all Applicable
Law, except where noncompliance could not reasonably be expected to have a
Material Adverse Effect. There have been no citations, notices or orders of
material noncompliance issued to any Loan Party or Subsidiary under any
Applicable Law. No Inventory has been produced in violation of the FLSA.

 

-44-



--------------------------------------------------------------------------------



 



9.1.14. Compliance with Environmental Laws. Except as disclosed on
Schedule 9.1.14, no Loan Party’s or Subsidiary’s past or present operations,
Real Estate or other Properties are subject to any federal, state or local
investigation to determine whether any remedial action is necessary under
Environmental Law or any lease agreements to address any Environmental Release.
No Loan Party or Subsidiary has received any Environmental Notice except where
such Environmental Notice could not reasonably be expected to result in an
expenditure by or liability to any Loan Party or Subsidiary in excess of
$100,000. No Loan Party or Subsidiary has any contingent liability with respect
to any Environmental Release on any Real Estate now or previously owned, leased
or operated by it.
9.1.15. Burdensome Contracts. No Loan Party or Subsidiary is a party or subject
to any contract, agreement or charter restriction that could reasonably be
expected to have a Material Adverse Effect. No Loan Party or Subsidiary is party
or subject to any Restrictive Agreement, except as shown on Schedule 9.1.15. No
such Restrictive Agreement prohibits the execution, delivery or performance of
any Loan Document by an Obligor.
9.1.16. Litigation. Except as shown on Schedule 9.1.16, there are no proceedings
or investigations pending or, to any Loan Party’s knowledge, threatened against
any Loan Party or Subsidiary, or any of their businesses, operations,
Properties, prospects or conditions, that (a) relate to any Loan Documents or
transactions contemplated thereby; or (b) could reasonably be expected to have a
Material Adverse Effect if determined adversely to any Loan Party or Subsidiary.
Except as shown on such Schedule, no Obligor has a Commercial Tort Claim (other
than, as long as no Default or Event of Default exists, a Commercial Tort Claim
for less than $150,000). No Loan Party or Subsidiary is in default with respect
to any order, injunction or judgment of any Governmental Authority.
9.1.17. No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Loan Party or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract or in the payment of any Borrowed Money. There is no basis
upon which any party (other than a Loan Party or Subsidiary) could terminate a
Material Contract prior to its scheduled termination date.
9.1.18. ERISA. Except as disclosed on Schedule 9.1.18:
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws. Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto or will be filed
before the end of the applicable remedial amendment period and, to the knowledge
of the Loan Parties, nothing has occurred which would prevent, or cause the loss
of, such qualification. Each Obligor and ERISA Affiliate has made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
(b) There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.
(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

 

-45-



--------------------------------------------------------------------------------



 



(d) With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.
9.1.19. Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Loan Party
or Subsidiary and any customer or supplier, or any group of customers or
suppliers, who individually or in the aggregate are material to the business of
such Loan Party or Subsidiary. There exists no condition or circumstance that
could reasonably be expected to impair the ability of any Loan Party or
Subsidiary to conduct its business at any time hereafter in substantially the
same manner as conducted on the Closing Date.
9.1.20. Labor Relations. No Loan Party or Subsidiary is party to or bound by any
collective bargaining agreement, management agreement or consulting agreement.
There are no material grievances, disputes or controversies with any union or
other organization of any Loan Party’s or Subsidiary’s employees, or, to any
Loan Party’s knowledge, any asserted or threatened strikes, work stoppages or
demands for collective bargaining.
9.1.21. Payable Practices. No Loan Party or Subsidiary has made any material
change in its historical accounts payable practices from those in effect on the
Closing Date.
9.1.22. Not a Regulated Entity. No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.
9.1.23. Margin Stock. No Loan Party or Subsidiary is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No Loan proceeds or Letters
of Credit will be used by any Loan Party to purchase or carry, or to reduce or
refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Board of Governors.
9.2. Complete Disclosure. No Loan Document contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading. There is no fact or
circumstance that any Obligor has failed to disclose to Lender in writing that
could reasonably be expected to have a Material Adverse Effect.

 

-46-



--------------------------------------------------------------------------------



 



SECTION 10. COVENANTS AND CONTINUING AGREEMENTS
10.1. Affirmative Covenants. As long as any Commitment or Obligations are
outstanding, each Loan Party shall, and shall cause each Subsidiary to:
10.1.1. Inspections; Appraisals.
(a) Permit Lender from time to time, subject (except when a Default or Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of any Loan Party or Subsidiary, inspect, audit and make
extracts from any Loan Party’s or Subsidiary’s books and records, and discuss
such Loan Party’s or Subsidiary’s business, financial condition, assets,
prospects and results of operations with (i) its Senior Officers, employees,
agents and advisors and (ii) its independent accountants, provided that Borrower
is provided reasonable prior notice of any such discussions with its independent
accountants and is given an opportunity to be present during any such
discussions. Lender shall not have any duty to any Loan Party to make any
inspection, nor to share any results of any inspection, appraisal or report with
any Loan Party. The Loan Parties acknowledge that all inspections, appraisals
and reports are prepared by Lender for its purposes, and the Loan Parties shall
not be entitled to rely upon them.
(b) Reimburse Lender for all its reasonable charges, costs and expenses in
connection with (i) examinations of any Obligor’s books and records or any other
financial or Collateral matters as Lender deems appropriate, up to four times
per Loan Year; and (ii) appraisals of Inventory, Equipment and Real Estate, up
to one time per Loan Year; provided, however, that if an examination or
appraisal is initiated during a Default or Event of Default, all charges, costs
and expenses therefor shall be reimbursed by Borrower without regard to such
limits. Subject to and without limiting the foregoing, Borrower specifically
agrees to pay Lender’s then standard charges for each day that an employee of
Lender or its Affiliates is engaged in any examination activities, and shall pay
the standard charges of Lender’s internal appraisal group. This Section shall
not be construed to limit Lender’s right to conduct examinations or to obtain
appraisals at any time in its discretion, nor to use third parties for such
purposes.
10.1.2. Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Lender:
(a) as soon as available, and in any event within 90 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders’ equity for such Fiscal
Year, on consolidated and consolidating bases for Borrower and Subsidiaries,
which consolidated statements shall be audited and certified (without
qualification) by a firm of independent certified public accountants of
recognized standing selected by Borrower and acceptable to Lender, and shall set
forth in comparative form corresponding figures for the preceding Fiscal Year
and other information acceptable to Lender;
(b) as soon as available, and in any event within 30 days after the end of each
month (but within 45 days after the last month in a Fiscal Quarter), unaudited
balance sheets as of the end of such month and the related statements of income
and cash flow for such month and for the portion of the Fiscal Year then
elapsed, on consolidated and consolidating bases for Borrower and Subsidiaries,
setting forth in comparative form corresponding figures for the preceding Fiscal
Year and certified by the chief financial officer of Borrower as prepared in
accordance with GAAP and fairly presenting the financial position and results of
operations for such month and period, subject to normal year-end adjustments and
the absence of footnotes;
(c) concurrently with delivery of financial statements under clauses (a) and
(b) above, or more frequently if requested by Lender while a Default or Event of
Default exists, a Compliance Certificate executed by the chief financial officer
of Borrower;
(d) concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to
Borrower by its accountants in connection with such financial statements;
(e) not later than the end of each Fiscal Year, projections of Borrower’s
consolidated balance sheets, results of operations, cash flow and Availability
for the next Fiscal Year, month by month and for each Fiscal Year thereafter,
year by year, through June 30, 2012;

 

-47-



--------------------------------------------------------------------------------



 



(f) at Lender’s request, a listing of each Loan Party’s trade payables,
specifying the trade creditor and balance due, and a detailed trade payable
aging, all in form satisfactory to Lender;
(g) promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Loan Party has made
generally available to its shareholders; copies of any regular, periodic and
special reports or registration statements or prospectuses that any Loan Party
files with the Securities and Exchange Commission or any other Governmental
Authority, or any securities exchange; and copies of any press releases or other
statements made available by a Loan Party to the public concerning material
changes to or developments in the business of such Loan Party;
(h) promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with each Plan or Foreign Plan;
(i) promptly after the receipt by any Loan Party of any such notice from Frost
or delivery of any such notice from any Loan Party to Frost, copies of any
notices of default, event of default, acceleration or foreclosure (or any
similar notice) relating to any Frost Document;
(j) such other reports and information (financial or otherwise) as Lender may
request from time to time in connection with any Collateral or any Loan Party’s,
Subsidiary’s or other Obligor’s financial condition or business; and
(k) as soon as available, and in any event within 120 days after the close of
each Fiscal Year, financial statements for each Guarantor that is not a
Subsidiary, in form and substance satisfactory to Lender.
10.1.3. Notices. Notify Lender in writing, promptly after a any Senior Officer
of a Loan Party obtaining knowledge thereof, of any of the following that
affects an Obligor: (a) the threat or commencement of any proceeding or
investigation, whether or not covered by insurance, if an adverse determination
could have a Material Adverse Effect; (b) any pending or threatened labor
dispute, strike or walkout, or the expiration of any material labor contract;
(c) any default under or termination of a Material Contract; (d) the existence
of any Default or Event of Default; (e) any judgment in an amount exceeding
$100,000; (f) the assertion of any Intellectual Property Claim, if an adverse
resolution could have a Material Adverse Effect; (g) any violation or asserted
violation of any Applicable Law (including ERISA, OSHA, FLSA, or any
Environmental Laws), if an adverse resolution could have a Material Adverse
Effect; (h) any Environmental Release by an Obligor or on any Property owned,
leased or occupied by an Obligor if such Environmental Release could reasonably
be expected to result in an expenditure by or liability to any Loan Party or
Subsidiary in excess of $100,000; or receipt of any Environmental Notice if an
adverse resolution could reasonably be expected to result an expenditure by or
liability to any Loan Party or Subsidiary in excess of $100,000; (i) the
occurrence of any ERISA Event; (j) the discharge of or any withdrawal or
resignation by Borrower’s independent accountants; (k) any opening of a new
office or place of business, at least 30 days prior to such opening; or (l) the
occurrence of any default or event of default under any Frost Document.
10.1.4. Landlord and Storage Agreements. Upon request, provide Lender with
copies of all existing agreements, and promptly after execution thereof provide
Lender with copies of all future agreements, between an Obligor and any
landlord, warehouseman, processor, shipper, bailee or other Person that owns any
premises at which any Collateral may be kept or that otherwise may possess or
handle any Collateral.

 

-48-



--------------------------------------------------------------------------------



 



10.1.5. Compliance with Laws. Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of any Loan Party or Subsidiary and a Loan Party
or a Subsidiary, or any of their agents, contractors or assigns, is responsible
for such Environmental Release, it shall (i) act promptly and diligently to
investigate the Environmental Release as required by applicable Environmental
Law or as required under the terms of any lease for such real property,
(ii) take appropriate remedial action to address the Environmental Release as
required by applicable Environmental Law and as required under the terms of any
lease for such Real Property, (iii) promptly notify Lender about the
Environmental Release and (iv) keep Lender reasonably informed about such
remedial actions; provided, however, that if the Environmental Release is
located on any Real Property on which Lender holds a mortgage interest, then the
Loan Party shall address the Environmental Release by taking appropriate actions
against the responsible parties or, if such parties are not financially viable,
by remediating the Environmental Release in accordance with applicable
Environmental Law.
10.1.6. Taxes. Pay and discharge all Taxes prior to the date on which they
become delinquent or penalties attach, unless such Taxes are being Properly
Contested.
10.1.7. Insurance. In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A7, unless otherwise approved by Lender) satisfactory to Lender, (a) with
respect to the Properties and business of the Loan Parties and Subsidiaries of
such type (including product liability, workers’ compensation, larceny,
embezzlement, or other criminal misappropriation insurance), in such amounts,
and with such coverages and deductibles as are customary for companies similarly
situated; and (b) business interruption insurance in an amount not less than
$5,000,000, with deductibles and subject to an Insurance Assignment satisfactory
to Lender.
10.1.8. Licenses. Keep each License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of the Loan Parties and Subsidiaries in full force and effect; promptly
notify Lender of any proposed modification to any such License, or entry into
any new License, in each case at least 30 days prior to its effective date; pay
all Royalties when due; and notify Lender of any default or breach asserted by
any Person to have occurred under any License.
10.1.9. Future Subsidiaries. Promptly notify Lender upon any Person becoming a
Subsidiary and, if such Person is not a Foreign Subsidiary, cause it to guaranty
the Obligations in a manner satisfactory to Lender, and to execute and deliver
such documents, instruments and agreements and to take such other actions as
Lender shall require to evidence and perfect a Lien in favor of Lender on all
assets of such Person, including delivery of such legal opinions, in form and
substance satisfactory to Lender, as it shall deem appropriate.
10.1.10. Depository Bank. Use commercially reasonable efforts to make Lender its
principal depository bank within 60 days after the Closing Date and in any
event, at all times from and after 60 days after the Closing Date, maintain
Lender as its principal depository bank, including for the maintenance of all
operating, collection, disbursement and other deposit accounts and for all Cash
Management Services.
10.1.11. Existence. Preserve, renew and maintain in full force and effect its
legal existence under the laws of the jurisdiction of its organization and take
all reasonably action to maintain all rights, privileges (including its good
standing), permits, licenses and franchises necessary or desirable in the
Ordinary Course of Business.

 

-49-



--------------------------------------------------------------------------------



 



10.2. Negative Covenants. As long as any Commitment or Obligations are
outstanding, each Loan Party shall not, and shall cause each Subsidiary not to:
10.2.1. Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:
(a) the Obligations;
(b) Subordinated Debt;
(c) Permitted Purchase Money Debt;
(d) Borrowed Money (other than the Obligations, Subordinated Debt and Permitted
Purchase Money Debt), but only to the extent outstanding on the date hereof and
listed on Schedule 10.2.1 and not satisfied with proceeds of the initial Loans;
(e) Bank Product Debt;
(f) Debt that is in existence when a Person becomes a Subsidiary or that is
secured by an asset when acquired by a Loan Party or Subsidiary, as long as such
Debt was not incurred in contemplation of such Person becoming a Subsidiary or
such acquisition, and does not exceed $250,000 in the aggregate at any time;
(g) Permitted Contingent Obligations;
(h) Refinancing Debt as long as each Refinancing Condition is satisfied;
(i) the Frost Debt; and
(j) Debt that is not included in any of the preceding clauses of this Section,
is not secured by a Lien and does not exceed $1,000,000 in the aggregate at any
time.
10.2.2. Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):
(a) Liens in favor of Lender;
(b) Purchase Money Liens securing Permitted Purchase Money Debt;
(c) Liens for Taxes not yet due or being Properly Contested;
(d) statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet due or is being Properly Contested, and (ii) such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of any Loan Party or Subsidiary;
(e) Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of tenders, bids, leases, contracts (except those relating to
Borrowed Money), statutory obligations and other similar obligations, or arising
as a result of progress payments under government contracts, as long as such
Liens are at all times junior to Lender’s Liens;
(f) Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;
(g) Liens arising by virtue of a judgment or judicial order against any Loan
Party or Subsidiary, or any Property of a Loan Party or Subsidiary, as long as
such Liens are (i) in existence for less than 20 consecutive days or being
Properly Contested, and (ii) at all times junior to Lender’s Liens;

 

-50-



--------------------------------------------------------------------------------



 



(h) easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;
(i) normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection; and
(j) existing Liens shown on Schedule 10.2.2.
10.2.3. Capital Expenditures. Subject to Section 10.2.20, make Capital
Expenditures in excess of (a) $7,000,000 in the aggregate during any Fiscal Year
so long as each Covenant Condition is satisfied on the date such Capital
Expenditure is made, or (b) otherwise, $2,000,000 in the aggregate during any
Fiscal Year.
10.2.4. Distributions; Upstream Payments. (a) declare or make any Distributions,
except (i) Upstream Payments, (ii) with respect to any period for which Design
Trends was or is treated as a partnership for federal income tax purposes,
Distributions by Design Trends to the holders of its Equity Interests in the
amounts and at the times specified in Section 6.6 of the DT LLC Agreement,
(iii) so long as no Default or Event of Default has occurred and is continuing,
or would be caused thereby, Distributions by Design Trends to the holders of its
Equity Interests in accordance with Section 6.5 of the DT LLC Agreement and
(iv) subject to Section 10.2.20 and so long as each Covenant Condition is
satisfied on the date such Distribution is made, Distributions by Borrower in an
amount not to exceed $4,000,000 in the aggregate during any Fiscal Year; or
(b) create or suffer to exist any encumbrance or restriction on the ability of a
Subsidiary to make any Upstream Payment or Design Trends to make any
Distribution, except for restrictions under the Loan Documents, under Applicable
Law or in effect on the date hereof as shown on Schedule 9.1.15.
10.2.5. Restricted Investments. Make any Restricted Investment.
10.2.6. Disposition of Assets. Make any Asset Disposition, except a Permitted
Asset Disposition, a disposition of Equipment under Section 8.4.2, or a transfer
of Property by a Subsidiary or Obligor to a Loan Party.
10.2.7. Loans. Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business; (b) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; (c) deposits
with financial institutions permitted hereunder; (d) advances in the Ordinary
Course of Business by Woodard to Fabrica de Muebles Guanajuato S.A. in an amount
not to exceed $2,250,000 in the aggregate at any one time outstanding pursuant
to that certain Distribution Agreement dated as of April 24, 2007, by and
between Woodard and Fabrica De Muebles Guanajuato S.A., so long as any related
original promissory note (or notes) has (or have) been pledged and delivered to
Lender, (e) the deposit of $500,000 made by Borrower to Summer Wind
International LTD so long as each Covenant Condition is satisfied at the time of
such deposit, and (f) as long as no Default or Event of Default exists,
intercompany loans by a Loan Party to another Loan Party.
10.2.8. Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to (a) any Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer of Borrower shall certify to Lender, not less than five Business Days
prior to the date of payment, that all conditions under such agreement have been
satisfied); (b) the Frost Debt or the Allianz Debt, except regularly scheduled
payments of principal, interest and fees; (c) the Lackey Earn-Out, except
regularly scheduled payments with respect thereto; or (d) any Borrowed Money
(other than the Obligations) prior to its due date under the agreements
evidencing such Debt as in effect on the date hereof (or as amended thereafter
with the consent of Lender).

 

-51-



--------------------------------------------------------------------------------



 



10.2.9. Fundamental Changes. Merge, combine or consolidate with any Person, or
liquidate, wind up its affairs or dissolve itself, in each case whether in a
single transaction or in a series of related transactions, except for mergers or
consolidations of a wholly-owned Subsidiary that is an Obligor with another
wholly-owned Subsidiary that is an Obligor or into Borrower; change its name or
conduct business under any fictitious name; change its tax, charter or other
organizational identification number; or change its form or state of
organization.
10.2.10. Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9 and 10.2.5; or permit any existing
Subsidiary to issue any additional Equity Interests except director’s qualifying
shares.
10.2.11. Organic Documents. Amend, modify or otherwise change any of its Organic
Documents as in effect on the date hereof in any manner adverse to the interest
of Lender.
10.2.12. Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than the Loan Parties and Subsidiaries.
10.2.13. Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.
10.2.14. Restrictive Agreements. Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date; (b) relating
to secured Debt permitted hereunder, as long as the restrictions apply only to
collateral for such Debt; or (c) constituting customary restrictions on
assignment in leases and other contracts.
10.2.15. Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.
10.2.16. Conduct of Business. Engage in any business, other than its business as
conducted on the date hereof and any activities incidental thereto.
10.2.17. Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except (a) transactions contemplated by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 10.2.7; (c)
payment of customary directors’ fees and indemnities; (d) transactions solely
among Loan Parties; (e) transactions with Affiliates that were consummated prior
to the date hereof, as shown on Schedule 10.2.17; and (f) transactions with
Affiliates in the Ordinary Course of Business, upon fair and reasonable terms
fully disclosed to Lender and no less favorable than would be obtained in a
comparable arm’s-length transaction with a non-Affiliate.
10.2.18. Plans. Become party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the date hereof.

 

-52-



--------------------------------------------------------------------------------



 



10.2.19. Amendments to Certain Debt. Amend, supplement or otherwise modify any
document, instrument or agreement relating to (a) any Subordinated Debt, if such
modification (i) increases the principal balance of such Debt, or increases any
required payment of principal or interest; (ii) accelerates the date on which
any installment of principal or any interest is due, or adds any additional
redemption, put or prepayment provisions; (iii) shortens the final maturity date
or otherwise accelerates amortization; (iv) increases the interest rate;
(v) increases or adds any fees or charges; (vi) modifies any covenant in a
manner or adds any representation, covenant or default that is more onerous or
restrictive in any material respect for any Loan Party or Subsidiary, or that is
otherwise materially adverse to any Loan Party, any Subsidiary or Lender; or
(vii) results in the Obligations not being fully benefited by the subordination
provisions thereof; (b) the Allianz Debt or Frost Debt, if such modification
(i) accelerates the date on which any installment of principal or any interest
is due, or adds any additional redemption, put or prepayment provisions; (ii)
shortens the final maturity date or otherwise accelerates amortization;
(iii) increases the interest rate; (iv) increases or adds any fees or charges;
or (v) modifies any covenant in a manner or adds any representation, covenant or
default that is more onerous or restrictive in any material respect for any Loan
Party or Subsidiary, or that is otherwise materially adverse to any Loan Party,
any Subsidiary or Lender; or (c) the Lackey Earn-Out.
10.2.20. Cumulative Limitation. Permit (a) the aggregate amount of cash
consideration paid for Permitted Acquisitions by the Loan Parties and the
Subsidiaries to exceed $5,000,000 in any Fiscal Year, or (b) the sum of (i) the
aggregate amount of Capital Expenditures made by the Loan Parties and
Subsidiaries, plus (ii) the aggregate amount of cash consideration paid for
Permitted Acquisitions by the Loan Parties and the Subsidiaries, plus (iii) the
aggregate amount of all Distributions made pursuant to clause (iv) of
Section 10.2.4 to exceed $7,000,000 in any Fiscal Year.
10.3. Fixed Charge Coverage Ratio. As long as any Commitment or Obligations are
outstanding, Borrower shall, at all times during and immediately before any
Trigger Period, maintain, as of the last day of each period set forth below, a
Fixed Charge Coverage Ratio equal to or greater than the amount set forth for
the period ending on such date:

         
7 month period ending on June 30, 2009
    0.85 to 1.0  
8 month period ending on July 31, 2009
    0.85 to 1.0  
9 month period ending on August 31, 2009
    1.00 to 1.0  
10 month period ending on September 30, 2009
    1.00 to 1.0  
11 month period ending on October 31, 2009
    1.00 to 1.0  
12 month period ending on November 30, 2009 and each 12 month period ending the
last day of each calendar month thereafter
    1.00 to 1.0  

For the avoidance of doubt, the period immediately before any Trigger Period
means the period ending as of the end of the most recent month for which the
financial statements and corresponding Compliance Certificate for such month
required by Section 10.2.1 have been received by Lender.
SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
11.1. Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:
(a) Borrower or any other Loan Party fails to pay any Obligations when due
(whether at stated maturity, on demand, upon acceleration or otherwise);
(b) Any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;
(c) Borrower or any other Loan Party breaches or fail to perform any covenant
contained in Section 7.2, 7.3, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1,
10.1.2, 10.2 or 10.3;

 

-53-



--------------------------------------------------------------------------------



 



(d) An Obligor breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within 15 days after a
Senior Officer of such Obligor has knowledge thereof or receives notice thereof
from Lender, whichever is sooner; provided, however, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period or is a willful breach by an Obligor;
(e) A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor or third party denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to Lender; or any Loan Document ceases to be in full force or effect for any
reason (other than a waiver or release by Lender);
(f) Any breach or default (beyond any applicable cure or grace period) of an
Obligor occurs under (i) any document, instrument or agreement to which it is a
party or by which it or any of its Properties is bound, relating to any Debt
(other than the Obligations) in excess of $1,000,000, if the maturity of or any
payment with respect to such Debt may be accelerated or demanded due to such
breach. (ii) any Frost Document or (iii) the Lackey Stock Purchase Agreement or
any document related thereto;
(g) Any judgment or order for the payment of money is entered against an Obligor
in an amount that exceeds, individually or cumulatively with all unsatisfied
judgments or orders against all Obligors, $250,000 (net of any insurance
coverage therefor acknowledged in writing by the insurer), unless a stay of
enforcement of such judgment or order is in effect, by reason of a pending
appeal or otherwise;
(h) A loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance exceeds $250,000;
(i) An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor’s business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or an Obligor is not Solvent;
(j) An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and: the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
the Obligor, the petition is not dismissed within 30 days after filing, or an
order for relief is entered in the proceeding;
(k) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of an
Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails to pay
when due any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan; or any event similar to the
foregoing occurs or exists with respect to a Foreign Plan;
(l) An Obligor or any of its Senior Officers is criminally indicted or convicted
for (i) a felony committed in the conduct of the Obligor’s business, or
(ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could lead to forfeiture of any material Property or any
Collateral; or
(m) A Change of Control occurs.

 

-54-



--------------------------------------------------------------------------------



 



11.2. Remedies upon Default. If an Event of Default described in Section 11.1(j)
occurs with respect to any Loan Party, then to the extent permitted by
Applicable Law, all Obligations shall become automatically due and payable and
all Commitments shall terminate, without any action by Lender or notice of any
kind. In addition, or if any other Event of Default exists, Lender may in its
discretion do any one or more of the following from time to time:
(a) declare any Obligations immediately due and payable, whereupon they shall be
due and payable without diligence, presentment, demand, protest or notice of any
kind, all of which are hereby waived by each Loan Party to the fullest extent
permitted by law;
(b) terminate, reduce or condition any Commitment, or make any adjustment to the
Borrowing Base;
(c) require Obligors to Cash Collateralize LC Obligations, Bank Product Debt and
other Obligations that are contingent or not yet due and payable, and, if
Obligors fail promptly to deposit such Cash Collateral, Lender may advance the
required Cash Collateral as Loans (whether or not an Overadvance exists or is
created thereby, or the conditions in Section 6 are satisfied); and
(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require the Loan Parties to assemble
Collateral, at Borrower’s expense, and make it available to Lender at a place
designated by Lender; (iii) enter any premises where Collateral is located and
store Collateral on such premises until sold (and if the premises are owned or
leased by a Loan Party, the Loan Parties agree not to charge for such storage);
and (iv) sell or otherwise dispose of any Collateral in its then condition, or
after any further manufacturing or processing thereof, at public or private
sale, with such notice as may be required by Applicable Law, in lots or in bulk,
at such locations, all as Lender, in its discretion, deems advisable. Each Loan
Party agrees that 10 days notice of any proposed sale or other disposition of
Collateral by Lender shall be reasonable. Lender shall have the right to conduct
such sales on any Obligor’s premises, without charge, and such sales may be
adjourned from time to time in accordance with Applicable Law. Lender shall have
the right to sell, lease or otherwise dispose of any Collateral for cash, credit
or any combination thereof, and Lender may purchase any Collateral at public or,
if permitted by law, private sale and, in lieu of actual payment of the purchase
price, may set off the amount of such price against the Obligations.
11.3. License. Lender is hereby granted an irrevocable, non-exclusive license or
other right to use, license or sub-license (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of the Loan
Parties, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other Property, in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral. Each Loan Party’s rights and interests under
Intellectual Property shall inure to Lender’s benefit.
11.4. Setoff. At any time during an Event of Default, Lender and its Affiliates
are authorized, to the fullest extent permitted by Applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by Lender or such Affiliate to or for the
credit or the account of an Obligor against any Obligations, irrespective of
whether or not Lender or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of Lender or such
Affiliate different from the branch or office holding such deposit or obligated
on such indebtedness. The rights of Lender and each such Affiliate under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Person may have.

 

-55-



--------------------------------------------------------------------------------



 



11.5. Remedies Cumulative; No Waiver.
11.5.1. Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of the Loan Parties under the Loan Documents are
cumulative and not in derogation of each other. The rights and remedies of
Lender are cumulative, may be exercised at any time and from time to time,
concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or otherwise. All such rights
and remedies shall continue in full force and effect until Full Payment of all
Obligations.
11.5.2. Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Lender to require strict performance by the Loan Parties
with any terms of the Loan Documents, or to exercise any rights or remedies with
respect to Collateral or otherwise; (b) the making of any Loan or issuance of
any Letter of Credit during a Default, Event of Default or other failure to
satisfy any conditions precedent; or (c) acceptance by Lender of any payment or
performance by an Obligor under any Loan Documents in a manner other than that
specified therein. It is expressly acknowledged by Borrower that any failure to
satisfy a financial covenant on a measurement date shall not be cured or
remedied by satisfaction of such covenant on a subsequent date.
SECTION 12. MISCELLANEOUS
12.1. Consents, Amendments and Waivers.
12.1.1. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of Borrower, the other Loan Parties, Lender, and their respective
successors and assigns, except that no Loan Party shall have the right to assign
its rights or delegate its obligations under any Loan Documents.
12.1.2. Amendments and Other Modifications. No modification of any Loan
Document, including any extension or amendment of a Loan Document or any waiver
of a Default or Event of Default, shall be effective without the prior written
agreement of Lender and each Obligor party to such Loan Document; provided,
however, that only the consent of the parties to a Bank Product agreement shall
be required for any modification of such agreement. Any waiver or consent
granted by Lender shall be effective only if in writing, and only for the matter
specified.
12.2. Indemnity. BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In no event shall
any party to a Loan Document have any obligation thereunder to indemnify or hold
harmless an Indemnitee with respect to a Claim that is determined in a final,
non-appealable judgment by a court of competent jurisdiction to result from the
gross negligence or willful misconduct of such Indemnitee.
12.3. Notices and Communications.
12.3.1. Notice Address. Subject to Section 4.1.3, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Loan Party, at Borrower’s address shown on the signature pages hereof, and
to any other Person at its address shown on the signature pages hereof, or at
such other address as a party may hereafter specify by notice in accordance with
this Section 12.3. Each such notice or other communication shall be effective
only (a) if given by facsimile transmission, when transmitted to the applicable
facsimile number, if confirmation of receipt is received; (b) if given by mail,
three Business Days after deposit in the U.S. mail, with first-class postage
pre-paid, addressed to the applicable address; or (c) if given by personal
delivery, when duly delivered to the notice address with receipt acknowledged.
Notwithstanding the foregoing, no notice to Lender pursuant to Section 2.1.3,
2.3, 3.1.2, 4.1.1 or 5.3.3 shall be effective until actually received by the
individual to whose attention at Lender such notice is required to be sent. Any
written notice or other communication that is not sent in conformity with the
foregoing provisions shall nevertheless be effective on the date actually
received by the noticed party. Any notice received by Borrower shall be deemed
received by all Loan Parties.

 

-56-



--------------------------------------------------------------------------------



 



12.3.2. Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.3. Lender make no assurances
as to the privacy and security of electronic communications. Electronic and
voice mail may not be used as effective notice under the Loan Documents.
12.3.3. Non-Conforming Communications. Lender may rely upon any notices
purportedly given by or on behalf of any Loan Party even if such notices were
not made in a manner specified herein, were incomplete or were not confirmed, or
if the terms thereof, as understood by the recipient, varied from a later
confirmation. Each Loan Party shall indemnify and hold harmless each Indemnitee
from any liabilities, losses, costs and expenses arising from any telephonic
communication purportedly given by or on behalf of a Loan Party.
12.4. Performance of Loan Parties’ Obligations. Lender may, in its discretion at
any time and from time to time, at Borrower’s expense, pay any amount or do any
act required of a Loan Party under any Loan Documents or under any Frost
Document or otherwise lawfully requested by Lender to (a) enforce any Loan
Documents or collect any Obligations; (b) protect, insure, maintain or realize
upon any Collateral; or (c) defend or maintain the validity or priority of
Lender’s Liens in any Collateral, including any payment of a judgment, insurance
premium, warehouse charge, finishing or processing charge, or landlord claim, or
any discharge of a Lien. All payments, costs and expenses (including
Extraordinary Expenses) of Lender under this Section shall be reimbursed by
Borrower, on demand, with interest from the date incurred to the date of payment
thereof at the rate applicable to Base Rate Loans (including any Default Rate,
if applicable). Any payment made or action taken by Lender under this Section
shall be without prejudice to any right to assert an Event of Default or to
exercise any other rights or remedies under the Loan Documents.
12.5. Credit Inquiries. Each Loan Party hereby authorizes Lender (but it shall
have no obligation) to respond to usual and customary credit inquiries from
third parties concerning any Loan Party or Subsidiary.
12.6. Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
12.7. Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations, tests or measurements to regulate similar matters, and they agree
that these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.
12.8. Counterparts. Any Loan Document may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement shall become effective when Lender
has received counterparts bearing the signatures of all parties hereto. Delivery
of a signature page of any Loan Document by telecopy or other electronic means
shall be effective as delivery of a manually executed counterpart of such
agreement.

 

-57-



--------------------------------------------------------------------------------



 



12.9. Entire Agreement. Time is of the essence of the Loan Documents. The Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
12.10. No Control; No Advisory or Fiduciary Responsibility. Nothing in any Loan
Document and no action of Lender pursuant to any Loan Document shall be deemed
to constitute control of any Obligor by Lender. In connection with all aspects
of each transaction contemplated by any Loan Document, the Related Parties
acknowledge and agree that (a)(i) this credit facility and all related services
by Lender or its Affiliates are arm’s-length commercial transactions between the
Related Parties and such Person; (ii) the Related Parties have consulted their
own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate; and (iii) the Related Parties are capable of evaluating and
understanding, and do understand and accept, the terms, risks and conditions of
the transactions contemplated by the Loan Documents; (b) each of Lender and its
Affiliates is and has been acting solely as a principal in connection with this
credit facility, is not the financial advisor, agent or fiduciary for the
Related Parties, any of their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Lender and its Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Related Parties and their Affiliates, and have no obligation to
disclose any of such interests to the Related Parties or their Affiliates. To
the fullest extent permitted by Applicable Law, each Loan Party hereby waives
and releases any claims that it may have against Lender and its Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated by a Loan Document.
12.11. Confidentiality. Lender agrees to maintain the confidentiality of all
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates, and its and their partners, directors, officers, employees,
agents, advisors and representatives (provided such Persons are informed of the
confidential nature of the Information and instructed to keep it confidential);
(b) to the extent requested by any governmental, regulatory or self-regulatory
authority purporting to have jurisdiction over it or its Affiliates; (c) to the
extent required by Applicable Law or by any subpoena or other legal process;
(d) to any other party hereto; (e) in connection with any action or proceeding,
or other exercise of rights or remedies, relating to any Loan Documents or
Obligations; (f) subject to an agreement containing provisions substantially the
same as this Section, to any potential or actual transferee of any interest in a
Loan Document or any actual or prospective party (or its advisors) to any Bank
Product; (g) with the consent of Borrower; or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) is available to Lender or its Affiliates on a nonconfidential
basis from a source other than Borrowers. Notwithstanding the foregoing, Lender
may publish or disseminate general information describing this credit facility,
including the names and addresses of the Loan Parties and a general description
of the Loan Parties’ businesses, and may use the Loan Parties’ logos, trademarks
or product photographs in advertising materials. As used herein, “Information”
means all information received from an Obligor or Subsidiary relating to it or
its business, that is identified as confidential when delivered. Any Person
required to maintain the confidentiality of Information pursuant to this Section
shall be deemed to have complied if it exercises the same degree of care that it
accords its own confidential information. Lender acknowledges that
(i) Information may include material non-public information concerning an
Obligor or Subsidiary; (ii) it has developed compliance procedures regarding the
use of material non-public information; and (iii) it will handle such material
non-public information in accordance with Applicable Law, including federal and
state securities laws.

 

-58-



--------------------------------------------------------------------------------



 



12.12. GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).
12.13. Consent to Forum. EACH LOAN PARTY HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
DALLAS COUNTY, TEXAS, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY
LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT. EACH LOAN PARTY IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 12.3.1. Nothing herein shall limit the right of Lender to bring
proceedings against any Obligor in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law. Nothing
in this Agreement shall be deemed to preclude enforcement by Lender of any
judgment or order obtained in any forum or jurisdiction.
12.14. Waivers by Loan Parties. To the fullest extent permitted by Applicable
Law, each Loan Party waives (a) the right to trial by jury (which Lender hereby
also waives) in any proceeding or dispute of any kind relating in any way to any
Loan Documents, Obligations or Collateral; (b) presentment, demand, protest,
notice of presentment, default, non-payment, maturity, release, compromise,
settlement, extension or renewal of any commercial paper, accounts, documents,
instruments, chattel paper and guaranties at any time held by Lender on which a
Loan Party may in any way be liable, and hereby ratifies anything Lender may do
in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Lender to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Lender, on any
theory of liability, for special, indirect, consequential, exemplary or punitive
damages (as opposed to direct or actual damages) in any way relating to any
Enforcement Action, Obligations, Loan Documents or transactions relating
thereto; and (g) notice of acceptance hereof. Each Loan Party acknowledges that
the foregoing waivers are a material inducement to Lender entering into this
Agreement and that Lender is relying upon the foregoing in its dealings with the
Loan Parties. Each Loan Party has reviewed the foregoing waivers with its legal
counsel and has knowingly and voluntarily waived its jury trial and other rights
following consultation with legal counsel. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.
12.15. Patriot Act Notice. Lender hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, Lender is required to obtain, verify and
record information that identifies each Loan Party, including its legal name,
address, tax ID number and other information that will allow Lender to identify
it in accordance with the Patriot Act. Lender will also require information
regarding each personal guarantor, if any, and may require information regarding
the Loan Parties’ management and owners, such as legal name, address, social
security number and date of birth.
12.16. NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
[Remainder of page intentionally left blank; signatures begin on following page]

 

-59-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

            LENDER:

BANK OF AMERICA, N.A.
      By:   /s/ Dan M. Cllubb         Name:   Dan M. Clubb        Title:  
Address:  Vice President
901 Main Street
Dallas, TX 75202
Attn: Dan M. Clubb
Telecopy: (214) 209-4766        BORROWER:

CRAFTMADE INTERNATIONAL, INC.
      By:   /s/ C. Brett Burford         Name:   C. Brett Burford       
Title:  
Address:  Secretary and Chief Financial Officer
650 South Royal Lane
Suite 100
Coppell, Texas 75019
Attn: Brett Burford
Telecopy: (972) 304-3754        SUBSIDIARY GUARANTOR:

WOODARD—CM, LLC
      By:   /s/ C. Brett Burford         Name:   C. Brett Burford       
Title:  
Address:  Secretary and Chief Financial Officer
650 South Royal Lane
Suite 100
Coppell, Texas 75019
Attn: Brett Burford
Telecopy: (972) 304-3754   

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

 





--------------------------------------------------------------------------------



 



            SUBSIDIARY GUARANTOR:

TRADE SOURCE INTERNATIONAL, INC.
      By:   /s/ C. Brett Burford         Name:   C. Brett Burford       
Title:  
Address:  Secretary and Chief Financial Officer
650 South Royal Lane
Suite 100
Coppell, Texas 75019
Attn: Brett Burford
Telecopy: (972) 304-3754        SUBSIDIARY GUARANTOR:

DUROCRAFT INTERNATIONAL, INC.
      By:   /s/ C. Brett Burford         Name:   C. Brett Burford       
Title:  
Address:  Secretary and Chief Financial Officer
650 South Royal Lane
Suite 100
Coppell, Texas 75019
Attn: Brett Burford
Telecopy: (972) 304-3754        SUBSIDIARY GUARANTOR:

C/D/R INCORPORATED
      By:   /s/ Clifford F. Crimmings         Name:   Clifford F. Crimmings     
  Title:  
Address:  President
650 South Royal Lane
Suite 100
Coppell, Texas 75019
Attn: Clifford F. Crimmings
Telecopy: (972) 304-3754   

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

 





--------------------------------------------------------------------------------



 



            SUBSIDIARY GUARANTOR:

PRIME/HOME IMPRESSIONS, LLC
      By:   /s/ C. Brett Burford         Name:   C. Brett Burford       
Title:  
Address:  Secretary and Chief Financial Officer
650 South Royal Lane
Suite 100
Coppell, Texas 75019
Attn: Brett Burford
Telecopy: (972) 304-3754        SUBSIDIARY GUARANTOR:

DESIGN TRENDS, LLC
      By:   /s/ C. Brett Burford         Name:   C. Brett Burford       
Title:  
Address:  Secretary and Chief Financial Officer
650 South Royal Lane
Suite 100
Coppell, Texas 75019
Attn: Brett Burford
Telecopy: (972) 304-3754   

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

 

